 



EXHIBIT 10.5
COSI, INC.
FRANCHISE AGREEMENT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Section       Page 1.    
GRANT
    1        
 
        2.    
TERM AND RENEWAL
    3        
 
        3.    
DUTIES OF FRANCHISOR
    4        
 
        4.    
FEES
    5        
 
        5.    
SITE, CONSTRUCTION AND OPENING OF BUSINESS
    6        
 
        6.    
TRAINING
    7        
 
        7.    
TECHNOLOGY
    8        
 
        8.    
OTHER DUTIES OF FRANCHISEE
    10        
 
        9.    
PROPRIETARY MARKS
    15        
 
        10.    
MANUALS
    16        
 
        11.    
CONFIDENTIAL INFORMATION
    17        
 
        12.    
ACCOUNTING AND RECORDS
    17        
 
        13.    
MARKETING AND PROMOTION
    18        
 
        14.    
INSURANCE
    21        
 
        15.    
TRANSFER OF INTEREST
    22        
 
        16.    
DEFAULT AND TERMINATION
    25        
 
        17.    
OBLIGATIONS UPON TERMINATION OR EXPIRATION
    27        
 
        18.    
COVENANTS
    28        
 
        19.    
CORPORATE, LIMITED LIABILITY COMPANY, OR PARTNERSHIP FRANCHISEE
    29  

i



--------------------------------------------------------------------------------



 



                Section       Page 20.    
TAXES, PERMITS, AND INDEBTEDNESS
    30        
 
        21.    
INDEPENDENT CONTRACTOR AND INDEMNIFICATION
    30        
 
        22.    
APPROVALS AND WAIVERS
    31        
 
        23.    
WARRANTIES OF OPERATOR
    31        
 
        24.    
NOTICES
    31        
 
        25.    
ENTIRE AGREEMENT
    31        
 
        26.    
SEVERABILITY AND CONSTRUCTION
    32        
 
        27.    
APPLICABLE LAW AND DISPUTE RESOLUTION
    32        
 
        28.    
ACKNOWLEDGMENTS
    33  

 
EXHIBIT A – DATA SHEET
EXHIBIT B – ADA CERTIFICATION
EXHIBIT C – LIST OF FRANCHISEE’S PRINCIPALS
EXHIBIT D – AUTHORIZATION AGREEMENT FOR PREARRANGED PAYMENTS
EXHIBIT E – GUARANTY
EXHIBIT F – CONFIDENTIALITY AND NON-COMPETE AGREEMENTS

ii



--------------------------------------------------------------------------------



 



FRANCHISE AGREEMENT
     THIS FRANCHISE AGREEMENT (the “Agreement”) is made and entered into on this
                     day of                                         , 200      
(the “Effective Date”), by and between:

¨   Cosi, Inc, a Delaware corporation whose principal place of business is 1751
Lake Cook Road, 6th Floor, Deerfield, Illinois 60015 (“Franchisor”); and   ¨  
                                                                 
                                                                  
                                            a [resident of] [corporation
organized in] [limited liability company organized in] [select one], having
offices at                                                                      
                                                                   
                                                                
                                                                   
                                                                 
(“Franchisee”).

BACKGROUND:
     A. Franchisor owns a format and system (the “System”) relating to the
establishment and operation of fast casual restaurants, which operate at retail
locations that display Franchisor’s interior and exterior trade dress and
feature and operate under the Proprietary Marks (as defined below) (each a “Cosi
Restaurant”). Cosi Restaurants are designed using Franchisor’s interior trade
dress to be welcoming and comfortable for customers, and offer menus
specializing in Franchisor’s signature flatbread, sandwiches, soups, salads,
gourmet coffee and specialty beverages and food items using Franchisor’s
proprietary recipes, formulae and techniques (“Proprietary Products”), as well
as other non-proprietary food, beverage, and other compatible items designated
by Franchisor from time to time (collectively, “Products”).
     B. The distinguishing characteristics of the System include distinctive
exterior and interior design, decor, color schemes, fixtures, and furnishings;
recipes, standards and specifications for products, equipment, materials, and
supplies; uniform standards, specifications, and procedures for operations;
purchasing and sourcing procedures; procedures for inventory and management
control; training and assistance; and marketing and promotional programs; all of
which may be changed, improved, and further developed by Franchisor from time to
time.
     C. The System is identified by means of certain trade names, service marks,
trademarks, logos, emblems, and indicia of origin as are now designated and may
hereafter be designated by Franchisor in writing for use in connection with the
System including the mark “Cosi” and other marks (the “Proprietary Marks”).
     D. Franchisee desires to enter into the business of operating a restaurant
as a Cosi Restaurant under the System and using the Proprietary Marks, and
wishes to enter into this agreement with Franchisor for that purpose, and to
receive the training and other assistance provided by Franchisor in connection
therewith.
     E. Franchisee understands and acknowledges the importance of the high
standards of Franchisor for quality, cleanliness, appearance, and service and
the necessity of operating the business franchised hereunder in conformity with
the standards and specifications of Franchisor.
     NOW, THEREFORE, the parties agree as follows:
GRANT
     Grant and Acceptance. Franchisor grants to Franchisee the right, and
Franchisee hereby undertakes the obligation, upon the terms and conditions set
forth in this Agreement to: (a) establish and operate a Cosi Restaurant (the
“Franchised Restaurant”), (b) use, only in connection therewith, the Proprietary
Marks and the System, as they may be changed, improved, or further developed
from time to time by Franchisor; and (c) operate the Franchised Restaurant only
at the Approved Location (as defined in Section 1.2 below) in accordance with
this Agreement.
     Approved Location. Franchisee shall develop and operate the Franchised
Restaurant only at the site specified in Exhibit A to this Agreement as the
“Approved Location” (which shall have been identified pursuant to a Site
Selection Agreement between Franchisor and Franchisee, unless Franchisee
possessed such site at the time Franchisee applied to Franchisor for franchise
rights for the Franchised Restaurant). Franchisee shall not relocate the
Franchised Restaurant without Franchisor’s prior written consent and/or
otherwise in writing by Franchisor, as provided in Section 8.19 below.
     Limit on Sales. Franchisee’s rights hereunder shall be limited to offering
and selling Products at the Franchised Restaurant, and only to retail customers
of the Franchised Restaurant for (a) customer consumption on the premises of

1



--------------------------------------------------------------------------------



 



the Franchised Restaurant at the Approved Location (the “Premises”); and (b) for
customer carry-out consumption of Products sold at the Franchised Restaurant;
provided that all such activities shall be conducted only in accordance with the
requirements of this Agreement and the procedures set forth in the Manuals (as
defined in Section 10 below) and all applicable laws. Franchisee may apply in
writing for Franchisor’s approval to engage in off-Premises delivery or
off-Premises catering activities, and if approved by Franchisor, Franchisee may
engage in such activities pursuant to such programs, policies terms, and
conditions as Franchisor may establish from time to time. Franchisee shall not,
without the prior written approval of Franchisor, engage in any other type of
sale of, or offer to sell, or distribution of Products, including, but not
limited to: selling, distributing or otherwise providing, any Products to third
parties at wholesale, or for resale or distribution by any third party; and
selling, distributing or otherwise providing any Products through catalogs, mail
order, toll free numbers for delivery, or electronic means (e.g., the Internet).
     Territory and Reserved Rights. Except as otherwise provided in this
Agreement, during the term of this Agreement, Franchisor shall not establish or
operate, nor license any other person to establish or operate, a Cosi Restaurant
at any location within the territory specified in Exhibit A (the “Territory”).
Franchisor retains the rights, among others, on any terms and conditions
Franchisor deems advisable, and without granting Franchisee any rights therein:
          To own, acquire, establish, and/or operate and license others to
establish and operate, Cosi Restaurants under the System at any location outside
the Territory notwithstanding their proximity to the Territory or the Approved
Location or their actual or threatened impact on sales of the Franchised
Restaurant;
          To own, acquire, establish and/or operate and license others to
establish and operate, non-restaurant businesses under the Proprietary Marks, at
any location within or outside the Territory.
          To own, acquire, establish and/or operate, and license others to
establish and operate, businesses under proprietary marks other than the
Proprietary Marks, whether such businesses are similar or different from the
Franchised Restaurant, at any location within or outside the Territory
notwithstanding their proximity to the Territory or the Approved Location or
their actual or threatened impact on sales of the Franchised Restaurant;
          To own, acquire, establish, and/or operate and license others to
establish and operate, Cosi Restaurants under the Proprietary Marks at
Institutional Accounts (as defined below) at any location within or outside the
Territory. As used in this Agreement, “Institutional Accounts” shall mean
outlets that serve primarily the customers located within the facility, such as
captive audience facilities (examples include, but are not limited to, parks
charging admission, stadiums, amusement parks and centers, theaters and art
centers), limited purpose facilities (examples include, but are not limited to,
airports, transportation centers, department stores, in-door shopping centers,
business and industrial complexes, museums, educational facilities, hospitals,
art centers, and recreational parks), limited access facilities (examples
include, but are not limited to, military complexes, buyer club businesses,
educational facilities, business and industrial complexes), and other types of
institutional accounts.
          To sell and to distribute, directly or indirectly, or to license
others to sell and to distribute, directly or indirectly, any products
(including the Products) through grocery or convenience stores or through
outlets that are primarily retail in nature, or through mail order, toll free
numbers, or the Internet, including those products bearing Franchisor’s
Proprietary Marks provided that distribution within the Territory shall not be
from a Cosi Restaurant established under the System that is operated from within
the Territory (except from a Cosi Restaurant at an Institutional Account);
          To (i) acquire one or more retail businesses that are the same as, or
similar to, Cosi Restaurants then operating under the System (each an “Acquired
Business”), which may be at any location within or outside the Territory
notwithstanding their proximity to the Territory or the Approved Location or
their actual or threatened impact on sales of the Franchised Restaurant, and to
(ii) operate and/or license others to operate any Acquired Business under its
existing name or as a Cosi Restaurant under the System, subject to the following
conditions that apply to each Acquired Business located within the Territory:
               Except as provided in Section 1.4.6.2 below, and provided that
Franchisee is in compliance with this Agreement and any other agreement with
Franchisor, Franchisor shall offer to Franchisee the option to purchase and
operate, as a Cosi Restaurant, an Acquired Business that is purchased by
Franchisor for operation by Franchisor or its affiliates. Franchisor shall
provide Franchisee with written notice of Franchisor’s purchase of the Acquired
Business(es), the terms and conditions applicable to the Franchisee’s option to
purchase such Acquired Business(es), and such other information that Franchisor
deems necessary to include in the notice. The terms and conditions offered to
Franchisee shall include, without limitation, the

2



--------------------------------------------------------------------------------



 



following: (a) the purchase price will be based on Franchisor’s purchase price
for such Acquired Business, and if the Acquired Business was part of an Acquired
System (as defined below in Section 1.4.6.2), then Franchisee’s purchase price
for such Acquired Business shall be determined using a ratio equal to the sales
during the prior year of such Acquired Business as compared to the total sales
in such prior year of all Acquired Businesses purchased by Franchisor in the
same transaction; and (b) the requirement that Franchisee enter into
Franchisor’s then-current form of System franchise agreement for the Acquired
Business. If Franchisee does not elect to purchase, or fails to complete the
purchase of, an Acquired Business, Franchisor shall have the right to operate
itself, or through its affiliates or third party licensees or franchisees, the
Acquired Business under any trade name or trademarks including the Proprietary
Marks.
               If an Acquired Business is part of a system of retail businesses
that Franchisor acquires (an “Acquired System”), Franchisee shall have no right
to purchase, and Franchisor shall not be obligated to offer Franchisee any
option to purchase, any Acquired Business that is operated by a licensee or
franchisee under the Acquired System. Franchisor may license such unit to be
operated under any trade name or trademarks including the Proprietary Marks, and
may also license to the licensee or franchisee additional units of the Acquired
System that the licensee or franchisee has the right to develop and operate
within the Territory.
TERM AND RENEWAL
     Initial Term. This Agreement shall be in effect upon its acceptance and
execution by Franchisor and, except as otherwise provided herein, this Agreement
shall expire ten (10) years from the Effective Date.
     Renewal. Franchisee may apply to operate the Franchised Restaurant for two
(2) additional consecutive terms of five (5) years each if the following
conditions are met prior to each renewal:
          Franchisee shall give Franchisor written notice of Franchisee’s
election to renew at least six (6) months, but not more than twelve (12) months,
prior to the end of the term of this Agreement;
          Franchisee shall not have any past due monetary obligations or other
outstanding obligations to Franchisor and its affiliates, the approved suppliers
of the System, or the lessor of the Premises;
          Franchisee shall not be in default of any provision of this Agreement,
or successor hereto, or any other agreement between Franchisee and Franchisor or
its affiliates, the approved suppliers of the System, or the lessor of the
Premises; and Franchisee shall have substantially complied with all the terms
and conditions of such agreements during the terms thereof;
          Franchisee and Franchisor shall execute a mutual general release, in a
form prescribed by Franchisor, of any and all claims against Franchisor and its
affiliates, and their respective officers, directors, agents, and employees;
          Franchisee shall execute the then-current form of franchise agreement
offered by Franchisor, which shall supersede this Agreement in all respects, and
the terms of which may differ from the terms of this Agreement including
requirements to pay additional and/or higher fees, except that Franchisee shall
not be required to pay any initial franchise fee;
          Franchisee shall comply with the then-current qualification and
training requirements of Franchisor;
          Franchisee shall make or provide for, in a manner satisfactory to
Franchisor, such renovation and modernization of the Premises as Franchisor may
reasonably require, including installation of new equipment and renovation of
signs, furnishings, fixtures, and decor to reflect the then-current standards
and image of the System;
          Franchisee shall present evidence satisfactory to Franchisor that
Franchisee has the right to remain in possession of the Premises (or such other
location acceptable to Franchisor) for the duration of the renewal term;

3



--------------------------------------------------------------------------------



 



          Franchisee shall not be required to pay an initial franchise fee, and
instead shall pay Franchisor a renewal fee equal to Seven Thousand Five Hundred
Dollars ($7,500).
          Franchisee, at the time of renewal, satisfies Franchisor’s standards
of financial responsibility and, if requested by Franchisor, Franchisee
demonstrates to Franchisor that Franchisee has sufficient financial resources
and means to continue to operate the Franchised Restaurant during the renewal
term.
DUTIES OF FRANCHISOR
     Franchisor’s Prototype Plans. Franchisor shall make available, at no charge
to Franchisee, prototype design plans and specifications for the construction of
a Cosi Restaurant and for the exterior and interior design and layout, fixtures,
furnishings, equipment, and signs. Franchisee acknowledges that such standard
design plans and specifications shall not contain the requirements of any
federal, state or local law, code or regulation (including without limitation
those concerning the Americans with Disabilities Act (the “ADA”) or similar
rules governing public accommodations or commercial facilities for persons with
disabilities), nor shall such plans contain the requirements of, or be used for,
construction drawings or other documentation necessary to obtain permits or
authorization to build a specific Cosi Restaurant, compliance with all of which
shall be Franchisee’s responsibility and at Franchisee’s expense. Franchisee
understands and acknowledges that Franchisor has the right to modify the
prototype design plans and specifications, and develop additional prototype
design plans and specifications, as Franchisor deems appropriate from time to
time (however Franchisor will not modify the prototype plans and specifications
for the Franchised Restaurant developed pursuant to this Agreement once those
prototype architectural plans and specifications have been given to Franchisee).
Franchisee shall adapt the standard plans to the Franchised Restaurant’s
location, as provided in Section 5.1 hereof, subject to Franchisor’s approval.
     Initial Training. Franchisor shall provide its initial training for
operators and managers (“Initial Training”), as described in Section 6 of this
Agreement, for up to four (4) trainees (unless this Agreement is for the third
or subsequent Cosi Restaurant being developed pursuant to a Cosi Area
Development Agreement between Franchisor and Franchisee (or an affiliate of
Franchisee), in which event the terms set forth in Section 6.1.3 below shall
apply with respect to the pre-opening training of Franchisee, the Designated
Principal and any General Manager). Franchisor shall also provide such ongoing
training as it may, from time to time, deem appropriate.
     Opening Training. Franchisor will furnish to Franchisee, at Franchisee’s
premises and at Franchisor’s expense, one (1) or more of Franchisor’s
representatives for the purpose of facilitating the opening of the Franchised
Restaurant. During this training, such representative will also assist
Franchisee in establishing and standardizing procedures and techniques essential
to the operation of a Cosi Restaurant and shall assist in training personnel;
however, Franchisee acknowledges that Franchisor shall not be responsible for
training or offering guidance with respect to compliance with any laws,
ordinances or other legal matters. Prior to the arrival of Franchisor’s
representative(s), Franchisee shall have completed all training of Franchisee’s
initial staff of employees for the Franchised Restaurant, as shall be necessary
for Franchisee to comply with its staffing obligations under Section 8.4 below.
Should Franchisee request additional assistance from Franchisor in order to
facilitate the opening of the Franchised Restaurant, and should Franchisor deem
it necessary and appropriate to comply with the request, Franchisee shall pay
Franchisor’s per diem charges and Franchisor’s out of pocket expenses in
providing such additional assistance as set forth from time to time in the
Manuals.
     Loan of Manuals. Franchisor shall provide Franchisee, on loan, copies of
the Franchisor’s confidential operations manuals and other manuals,
instructional materials, and written policies and correspondence (collectively,
the “Manuals”), as more fully described in Section 10 hereof.
     Advertising Programs and Materials. Franchisor shall review and shall have
the right to approve or disapprove all advertising and promotional materials
that Franchisee proposes to use, pursuant to Section 13 below. Franchisor shall
administer the System or Market Ad Funds, if such funds exist or are created, in
the manner set forth in Section 13 below.
     Grand Opening Advertising. Franchisor shall assist Franchisee in developing
and conducting the Grand Opening Advertising Program (as described in
Section 13.6 below), which program shall be conducted at Franchisee’s expense.
     Guidance. Franchisor may provide periodic advice or offer guidance to
Franchisee in the marketing, management, and operation of the Franchised
Restaurant as Franchisor determines at the time(s) and in the manner determined
by Franchisor.
     Inspections. Franchisor shall conduct, as it deems advisable, inspections
of the operation of the Franchised Restaurant by Franchisee.

4



--------------------------------------------------------------------------------



 



     List of Suppliers. Franchisor shall, in the Manuals (or otherwise in
writing as determined by Franchisor), provide Franchisee with a list of
suppliers designated and/or approved by Franchisor to supply Products,
equipment, signage, materials and services to franchisees in the System.
     Delegation. Franchisee acknowledges and agrees that any duty or obligation
imposed on Franchisor by this Agreement may be performed by any distributor,
designee, employee, or agent of Franchisor, as Franchisor may direct.
     Fulfillment of Obligations. In fulfilling its obligations pursuant to this
Agreement, and in conducting any activities or exercising any rights pursuant to
this Agreement, Franchisor (and its affiliates) shall have the right: (i) to
take into account, as it sees fit, the effect on, and the interests of, other
franchised businesses and systems and in which Franchisor has an interest and on
Franchisor’s (and its affiliates’) own activities; (ii) to share market and
product research, and other proprietary and non-proprietary business
information, with other franchised businesses and systems in which Franchisor
(or its affiliates) has an interest, or with Franchisor’s affiliates; (iii) to
introduce proprietary and non-proprietary items or operational equipment used by
the System into other franchised systems in which Franchisor has an interest;
and/or (iv) to allocate resources and new developments between and among
systems, and/or Franchisor’s affiliates, as Franchisor sees fit. Franchisee
understands and agrees that all of Franchisor’s obligations under this Agreement
are subject to this Section 3.11, and that nothing in this Section 3.11 shall in
any way affect Franchisee’s obligations under this Agreement.
FEES
     Franchise Fee. The initial franchise fee shall be the amount specified in
Exhibit A (the “Franchise Fee”), which is paid as specified in Exhibit A in
consideration of the franchise granted herein. The Franchise Fee (as reflected
in Exhibit A) shall be Forty Thousand Dollars ($40,000), unless Franchisee (or
an affiliate of Franchisee) is an existing franchisee under the System and is
operating another Cosi Restaurant as of the Effective Date, in which event the
initial franchise fee shall be Thirty Five Thousand Dollars ($35,000). The
Franchise Fee shall be paid in full upon the execution of this Agreement (net
either (if applicable): (i) the Site Selection Fee (if any) that Franchisee
previously paid to Franchisor if Franchisee entered into a Cosi Site Selection
Agreement with Franchisor relating to the Franchised Restaurant, or (ii) the
development credit, if any, that may be applied from the remaining portion (if
any) of the Area Development Fees that Franchisee previously paid to Franchisor
if Franchisee signed a separate Cosi Area Development Agreement with Franchisor
relating to the Franchised Restaurant).
     Refundability. Payment of the Franchise Fee shall be non-refundable in
consideration of administrative and other expenses incurred by Franchisor in
granting this franchise and for Franchisor’s lost or deferred opportunity to
franchise others.
     Royalty Fees. For each Week during the term of this Agreement, Franchisee
shall: (a) pay Franchisor a continuing royalty fee in an amount equal to five
percent (5%) of the Net Sales of the Franchised Restaurant (“Royalty Fees”); and
(b) report to Franchisor, in the manner specified by Franchisor its Net Sales (a
“Sales Report”). As used in this Agreement, the following terms shall apply:
          The term “Week” means the period starting with the commencement of
business on Tuesday and concluding at the close of business on the following
Monday (or, if the Franchised Restaurant is not open on a Monday, the
immediately preceding business day); however, Franchisor shall have the right to
designate in writing any other period of not less than seven days to constitute
a “Week” under this Agreement.
          The term “Net Sales” means all revenue from the sale of all Products
and all other income of every kind and nature related to, derived from, or
originating from the Franchised Restaurant, whether at retail or wholesale
(whether such sales are permitted or not), whether for cash, check, or credit,
and regardless of collection in the case of check or credit; provided, however,
that “Net Sales” excludes any customer refunds, coupon sales, sales taxes,
and/or other taxes collected from customers by Franchisee and actually
transmitted to the appropriate taxing authorities.
          If a state or local law in which the Franchised Restaurant is located
prohibits or restricts in any way Franchisee’s ability to pay and Franchisor’s
ability to collect Royalty Fees or other amounts based on Net Sales derived from
the sale of alcoholic beverages at the Franchised Restaurant then Franchisor and
Franchisee shall increase the percentage rate for calculating Royalty Fees, and
change the definition of Net Sales to exclude sales of alcoholic beverages, in a
manner such that the Royalty Fees to be paid by Franchisee, and received by
Franchisor, shall be equal to such amounts as Franchisee would have been
required to pay, and Franchisor would have received, if sales from alcoholic
beverages were included from Net Sales.
     Advertising Contributions. Franchisee shall make weekly advertising
contributions for marketing and promotion as Franchisor may direct pursuant to
Section 13.1 based on the Net Sales of the Franchised Restaurant.

5



--------------------------------------------------------------------------------



 



     When Payments Due. All payments required by Sections 4.3 and 4.4 above
based on the Net Sales for the preceding Week, and the Sales Report required by
Section 4.3 for the Net Sales for the preceding Week, shall be paid and
submitted so as to be received by Franchisor by the third (3rd) business day
after the close of each Week. Franchisee shall deliver to Franchisor any and all
reports, statements and/or other information required under Section 12.2 below,
at the time and in the format reasonably requested by Franchisor. Franchisee
shall establish an arrangement for electronic funds transfer or deposit of any
payments required under this Section. Franchisee shall execute Franchisor’s
current form of “Authorization Agreement for Prearranged Payments (Direct
Debits),” a copy of which is attached to this Agreement as Exhibit D, and
Franchisee shall comply the payment and reporting procedures specified by
Franchisor in the Manual. Franchisee expressly acknowledges and agrees that
Franchisee’s obligations for the full and timely payment of Royalty Fees and
Advertising Contributions (and all other amounts provided for in this Agreement)
shall be absolute, unconditional, fully earned, and due upon Franchisee’s
generation and receipt of Net Sales. Franchisee shall not for any reason delay
or withhold the payment of all or any part of those or any other payments due
hereunder, put the same in escrow or set-off same against any claims or alleged
claims Franchisee may allege against Franchisor, the System Ad Fund, the Market
Ad Fund or others. Franchisee shall not, on grounds of any alleged
non-performance by Franchisor or others, withhold payment of any fee, including
without limitation Royalty Fees or advertising contributions, nor withhold or
delay submission of any reports due hereunder including but not limited to Sales
Reports.
     Designated Accountants and Fees. If required by Franchisor, Franchisee
shall use a certified public accountant service designated or approved by
Franchisor for bookkeeping and financial records management. Franchisee shall
pay such service provider or Franchisor, as directed by Franchisor, a fee for
these services for each month in such reasonable amount as the service provider
or Franchisor may periodically designate.
     Additional Payments. Franchisee shall pay to Franchisor, within fifteen
(15) days of any written request by Franchisor which is accompanied by
reasonable substantiating material, any monies which Franchisor has paid, or has
become obligated to pay, on behalf of Franchisee, by consent or otherwise under
this Agreement.
     Overdue Payments and Reports. Any payment, contribution, statement, or
report not actually received by Franchisor on or before such date shall be
overdue. If any contribution or payment is overdue, Franchisee shall pay
Franchisor immediately upon demand, in addition to the overdue amount: (i) a
late payment fee in an amount equal to five percent (5%) of the overdue amount,
and (ii) interest on the overdue amount from the date it was due until paid, at
the rate of one and one-half percent (1.5%) per month, or the maximum rate
permitted by law, whichever is less. Entitlement to such interest shall be in
addition to any other remedies Franchisor may have.
     No Subordination. Franchisee shall not subordinate to any other obligation
its obligation to pay Franchisor the royalties and/or any other fee or charge
payable to Franchisor, whether under this Agreement or otherwise.
SITE, CONSTRUCTION AND OPENING OF BUSINESS
     Preparing a Location. Before commencing any construction of the Franchised
Restaurant, Franchisee, at its expense, shall comply, to Franchisor’s
satisfaction, with all of the following requirements:
          Franchisee shall employ a qualified, licensed architect or engineer
who has been approved or designated (as described below) by Franchisor to
prepare, subject to Franchisor’s approval, preliminary plans and specifications
for site improvement and/or construction of the Franchised Restaurant based upon
prototype plans and/or specifications furnished by Franchisor, as described in
Section 3.1 above. Franchisor shall have the right to designate one or more
suppliers of design services and/or architecture services to supply such
services to the System. If Franchisor designates a design firm and/or
architecture firm prior to the time Franchisee commences to develop the
Franchised Restaurant, Franchisee shall employ such designated supplier(s) to
prepare all designs and plans for the Franchised Restaurant, unless Franchisee
obtains Franchisor’s prior written approval to use an alternative professional.
If Franchisor has not designated a design firm or architecture firm, Franchisee
shall be responsible for locating and employing a qualified design consultant
and architect who is/are licensed in the jurisdiction in which the Franchised
Restaurant will be located, and who is reputable and experienced in providing
design and architecture services. Franchisee shall be solely responsible for
payments for all design and architecture services. Franchisee acknowledges and
agrees that Franchisor shall not be liable for the unsatisfactory performance of
any contractor retained by Franchisee.
          Franchisee shall comply with all federal, state and local laws, codes
and regulations, including the applicable provisions of the ADA regarding the
construction, design and operation of the Franchised Restaurant. In the event
Franchisee receives any complaint, claim, other notice alleging a failure to
comply with the ADA, Franchisee shall provide Franchisor with a copy of such
notice within five days after receipt thereof.
          Franchisee shall be responsible for obtaining all zoning
classifications and clearances that may be required by state or local laws,
ordinances, or regulations or that may be necessary or advisable owing to any
restrictive covenants relating to the Approved Location. After having obtained
such approvals and clearances, Franchisee shall

6



--------------------------------------------------------------------------------



 



submit to Franchisor, for Franchisor’s approval, final plans for construction
based upon the preliminary plans and specifications. Franchisor’s review and
approval of plans shall be limited to review of such plans to assess compliance
with Franchisor’s design standards for Cosi Restaurants, including such items as
trade dress, presentation of Proprietary Marks, and the providing to the
potential customer of certain products and services that are central to the
functioning of Cosi Restaurants. Such review is not designed to assess
compliance with federal, state or local laws and regulations, including the ADA,
as compliance with such laws is the sole responsibility of Franchisee. Once
approved by Franchisor, such final plans shall not thereafter be changed or
modified without the prior written permission of Franchisor. Any such change
made without Franchisor’s prior written permission shall constitute a default
and Franchisor may withhold its authorization to open the Franchised Restaurant
until the unauthorized change is rectified (or reversed) to Franchisor’s
reasonable satisfaction. Prior to opening the Franchised Restaurant and prior to
renovating the Franchised Restaurant after its initial opening, Franchisee shall
execute an ADA Certification in the form attached to this Agreement as Exhibit B
that certifies in writing to Franchisor that the Franchised Restaurant and any
proposed renovations comply with the ADA.
          Franchisee shall obtain all permits and certifications required for
the lawful construction and operation of the Franchised Restaurant and shall
certify in writing to Franchisor that all such permits and certifications have
been obtained.
          Franchisee shall employ a qualified licensed general contractor who is
acceptable to Franchisor to construct the Franchised Restaurant and to complete
all improvements. Franchisee shall obtain and maintain in force during the
entire period of construction the insurance required under Section 14 below.
          Throughout the construction process, Franchisee shall comply with
Franchisor’s requirements and procedures for periodic inspections of the
Premises, and shall fully cooperate with Franchisor’s representatives in such
inspections by rendering such assistance as they may reasonably request.
     Opening Date. Unless delayed by the occurrence of events constituting
“force majeure” as defined in Section 5.3 below, Franchisee shall construct,
furnish, and open the Franchised Restaurant in accordance with this Agreement
and shall open the Franchised Restaurant not later than six (6) months after the
Effective Date after the Approved Location is identified. Time is of the
essence. Franchisee shall provide Franchisor with written notice of its specific
intended opening date and Franchisee’s request for Franchisor’s approval to open
on such date, by no later than thirty (30) days prior to such intended opening
date. Additionally, Franchisee shall comply with all other of Franchisor’s
pre-opening requirements, conditions and procedures (including, without
limitation, those regarding pre-opening scheduling and communications), as set
forth in this Agreement, the Manuals, and/or elsewhere in writing by Franchisor,
Franchise and shall obtain Franchisor’s written approval prior to opening the
Franchised Restaurant.
     Force Majeure. As used in this Agreement, “force majeure” means an act of
God, war, civil disturbance, act of terrorism, government action, fire, flood,
accident, hurricane, earthquake, or other calamity, strike or other labor
dispute, or any other cause beyond the reasonable control of Franchisee;
provided, however, force majeure shall not include Franchisee’s lack of adequate
financing.
TRAINING
     Initial Training and Attendees. Before opening the Franchised Restaurant,
Franchisee shall have satisfied all initial training obligations required by
Franchisor, which are as follows:
          Franchisee (or, if Franchisee is other than an individual, the
Designated Principal (defined in Section 8.3 below)), and, if applicable, the
General Manager and up to two (2) additional persons as Franchisor may require,
shall attend and successfully complete, to Franchisor’s satisfaction, the
initial training program offered by Franchisor at a location designated by
Franchisor (unless this Agreement is for the third or subsequent Cosi Restaurant
being developed pursuant to a Cosi Area Development Agreement between Franchisor
and Franchisee (or an affiliate of Franchisee), in which event the requirements
set forth in Section 6.1.3 below shall apply with respect to the pre-opening
training of Franchisee, the Designated Principal and any General Manager). If
any required attendee does not satisfactorily complete such training, Franchisor
may require that a replacement person attend and successfully complete, to
Franchisor’s satisfaction, the initial training program.
          If Franchisee is other than an individual, Franchisor may require (in
addition to the training of the Designated Principal and General Manager) that
any or all owners of beneficial interests in Franchisee (each a “Principal”),
who are individuals and own at least a ten percent (10%) beneficial interests in
Franchisee, attend and successfully complete, to Franchisor’s satisfaction, such
portions of the initial training program as determined by Franchisor appropriate
for Principals not involved in the day-to-day operations of the Franchised
Restaurant.

7



--------------------------------------------------------------------------------



 



          If this Agreement is for the third or subsequent Cosi Restaurant being
developed pursuant to a Cosi Area Development Agreement between Franchisor and
Franchisee (or an affiliate of Franchisee), then Franchisee shall be responsible
for the conducting the initial training of its Designated Principal, its General
Manager (if applicable), and any other managerial personnel, in accordance with
the requirements and conditions as Franchisor may from time to time establish
for such training. Franchisor’s requirements for initial training by Franchisee
shall be set forth in the Manuals or other written materials and shall include,
but are not limited to, the requirement that all such training activities be
conducted: (a) by the Principals or personnel of Franchisee (or an affiliate of
Franchisee), who have completed Franchisor’s initial training program to the
satisfaction of the Franchisor, and who remain acceptable to Franchisor to
provide initial training; and (b) following the procedures and conditions
established by Franchisor. If Franchisor determines that the training provided
by Franchisee does not satisfy Franchisor’s standards and requirements, or that
any newly trained individual is not trained to Franchisor’s standards, then
Franchisor may require that such newly trained individual(s) attend and complete
an initial training program provided by Franchisor prior to the opening of the
Franchised Restaurant.
          Franchisee must satisfy all pre-opening training requirements under
this Section 6.1 by no later than thirty (30) days prior to the schedule opening
of the Franchised Restaurant.
     New or Replacement Designated Principal and Managers. In the event that
Franchisee’s Designated Principal, or (if required) General Manager cease active
employment in the Franchised Restaurant, Franchisee shall enroll a qualified
replacement who is acceptable to Franchisor in Franchisor’s training program
reasonably promptly following cessation of employment of said individual,
provided that Franchisee may train replacement General Managers in accordance
with Section 6.3 below. The replacement Designated Principal, and any required
managers shall complete the initial training program as soon as is practicable
and in no event later than any time periods as Franchisor may specify from time
to time in the Manuals and otherwise in writing. Franchisor reserves the right
to review any Franchisee trained personnel and require that such persons attend
and complete, to the satisfaction of Franchisor, the initial training program
offered by Franchisor at a location designated by Franchisor.
     Training by Franchisee of Additional or Replacement General Managers.
Franchisee shall have the option of training any General Manager (following the
training of the first General Manager by Franchisor) at the Franchised
Restaurant or other Cosi Restaurant operated by Franchisee or its affiliates,
provided that the training is conducted: (a) by the Designated Principal or
other personnel who has completed Franchisor’s initial training program, to the
satisfaction of the Franchisor (and who remain acceptable to Franchisor to
provide such training); (b) in accordance with any requirements or standards as
Franchisor may from time to time establish in writing for such training; and
(c) Franchisee is in compliance with all agreements between Franchisee and
Franchisor.
     Refresher Training. Franchisor may also require that Franchisee or its
Designated Principal and General Manager attend such refresher courses,
seminars, and other training programs as Franchisor may reasonably require from
time to time, provided that such training shall not exceed seven (7) days per
person each year, and attendance for up to three (3) days per person each year
at conventions, if any, conducted for Franchisor’s franchisees.
     Training Costs. The cost of all training (instruction and required
materials) shall be borne by Franchisor, except as provided in Section 6.7
below. All other expenses incurred in connection with training, including
without limitation the costs of transportation, lodging, meals, wages, and
worker’s compensation insurance, shall be borne by Franchisee.
     Location of Training. All training programs shall be at such times as may
be designated by Franchisor. Training programs shall be provided at Franchisor’s
headquarters and/or such other locations as Franchisor may designate.
     Additional On-site Training. If Franchisee requests that Franchisor provide
additional on-site training or that any other training programs offered or
required by Franchisor be conducted for Franchisee at the Franchised Restaurant,
and Franchisor do so, then Franchisee agrees that it shall pay Franchisor’s
then-current per diem charges and out-of-pocket expenses, which shall be as set
forth in the Manual or otherwise in writing.
TECHNOLOGY
     Computer Systems and Required Software. The following terms and conditions
shall apply with respect to the Computer System and Required Software:
          Franchisor shall have the right to specify or require that certain
brands, types, makes, and/or models of communications, computer systems, and
hardware to be used by, between, or among Cosi Restaurants, including without
limitation: (a) back office and point of sale systems, data, audio, video, and
voice storage, retrieval, and transmission systems for use at Cosi Restaurants,
between or among Cosi Restaurants, and between and among the Franchised
Restaurant and Franchisor and/or Franchisee; (b) Cash Register Systems;
(c) physical, electronic, and other

8



--------------------------------------------------------------------------------



 



security systems; (d) printers and other peripheral devices; (e) archival
back-up systems; and (f) internet access mode and speed (collectively, the
“Computer System”).
          Franchisor shall have the right, but not the obligation, to develop or
have developed for it, or to designate: (a) computer software programs and
accounting system software that Franchisee must use in connection with the
Computer System (“Required Software”), which Franchisee shall install;
(b) updates, supplements, modifications, or enhancements to the Required
Software, which Franchisee shall install; (c) the tangible media upon which such
Franchisee shall record data; and (d) the database file structure of
Franchisee’s Computer System.
          Franchisee shall record all sales on computer-based point of sale
systems approved by Franchisor or on such other types of cash registers as may
be designated by Franchisor in the Manual or otherwise in writing (“Cash
Register Systems”), which shall be deemed part of the Franchisee’s Computer
System.
          Franchisee shall make, from time to time, such upgrades and other
changes to the Computer System and Required Software as Franchisor may request
in writing (collectively, “Computer Upgrades”).
          Franchisee shall comply with all specifications issued by Franchisor
with respect to the Computer System and the Required Software, and with respect
to Computer Upgrades. Franchisee shall also afford Franchisor unimpeded access
to Franchisee’s Computer System and Required Software as Franchisor may request,
in the manner, form, and at the times requested by Franchisor.
     Data. Franchisor may, from time-to-time, specify in the Manual or otherwise
in writing the information that Franchisee shall collect and maintain on the
Computer System installed at the Franchised Restaurant, and Franchisee shall
provide to Franchisor such reports as Franchisor may reasonably request from the
data so collected and maintained. All data pertaining to the Franchised
Restaurant, and all data created or collected by Franchisee in connection with
the System, or in connection with Franchisee’s operation of the business
(including without limitation data pertaining to or otherwise concerning the
Franchised Restaurant’s customers) or otherwise provided by Franchisee
(including, without limitation, data uploaded to, or downloaded from
Franchisee’s Computer System) is and will be owned exclusively by Franchisor,
and Franchisor will have the right to use such data in any manner that
Franchisor deems appropriate without compensation to Franchisee. Copies and/or
originals of such data must be provided to Franchisor upon Franchisor’s request.
Franchisor hereby licenses use of such data back to Franchisee for the term of
this Agreement, at no additional cost, solely for Franchisee’s use in connection
with the business franchised under this Agreement.
     Privacy. Franchisee shall abide by all applicable laws pertaining to
privacy of information collected or maintained regarding customers or other
individuals (“Privacy”), and shall comply with Franchisor’s standards and
policies pertaining to Privacy. If there is a conflict between Franchisor’s
standards and policies pertaining to Privacy and applicable law, Franchisee
shall: (a) comply with the requirements of applicable law; (b) immediately give
Franchisor written notice of said conflict; and (c) promptly and fully cooperate
with Franchisor and Franchisor’s counsel as Franchisor may request to assist
Franchisor in its determination regarding the most effective way, if any, to
meet Franchisor’s standards and policies pertaining to Privacy within the bounds
of applicable law.
     Telecommunications. Franchisee shall comply with Franchisor’s requirements
(as set forth in the Manual or otherwise in writing) with respect to
establishing and maintaining telecommunications connections between Franchisee’s
Computer System and Franchisor’s Extranet (as defined below), if any, and/or
such other computer systems as Franchisor may reasonably require.
     Extranet. Franchisor may establish a website providing private and secure
communications between Franchisor, Franchisee, franchisees, licensees and other
persons and entities as determined by Franchisor, in its sole discretion (an
“Extranet”). Franchisee shall comply with Franchisor’s requirements (as set
forth in the Manual or otherwise in writing) with respect to connecting to the
Extranet, and utilizing the Extranet in connection with the operation of the
Franchised Restaurant. The Extranet may include, without limitation, the
Manuals, training other assistance materials, and management reporting solutions
(both upstream and downstream, as Franchisor may direct). Franchisee shall
purchase and maintain such computer software and hardware as may be required to
connect to and utilize the Extranet.
     Websites. As used in this Agreement, the term “Website” means an
interactive electronic document, series of symbols, or otherwise, that is
contained in a network of computers linked by communications software. The term
Website includes, but is not limited to, Internet and World Wide Web home pages.
In connection with any Website, Franchisee agrees to the following:
          Franchisor shall have the right, but not the obligation, to establish
and maintain a Website, which may, without limitation, promote the Proprietary
Marks, any or all of the Products, Cosi Restaurants, the franchising of Cosi
Restaurants, and/or the System. Franchisor shall have the sole right to control
all aspects of the Website, including

9



--------------------------------------------------------------------------------



 



without limitation its design, content, functionality, links to the websites of
third parties, legal notices, and policies and terms of usage; Franchisor shall
also have the right to discontinue operation of the website.
          Franchisor shall have the right, but not the obligation, to designate
one or more web page(s) to describe Franchisee and/or the Franchised Restaurant,
with such web page(s) to be located within Franchisor’s Website. Franchisee
shall comply with Franchisor’s policies with respect to the creation,
maintenance and content of any such webpages; and Franchisor’s shall have the
right to refuse to post and/or discontinue posting any content and/or the
operation of any webpage.
          Franchisee shall not establish a separate Website, without
Franchisor’s prior written approval (which Franchisor shall not be obligated to
provide). If approved to establish a Website, Franchisee shall comply with
Franchisor’s policies, standards and specifications with respect to the
creation, maintenance and content of any such Website. Franchisee specifically
acknowledges and agrees that any Website owned or maintained by or for the
benefit of Franchisee shall be deemed “advertising” under this Agreement, and
will be subject to (among other things) Franchisor’s approval under Section 13
below.
          Franchisor shall have the right to modify the provisions of this
Section 7 relating to Websites as Franchisor shall solely determine is necessary
or appropriate.
     Online Use of Marks. Franchisee shall not use the Proprietary Marks or any
abbreviation or other name associated with Franchisor and/or the System as part
of any e-mail address, domain name, and/or other identification of Franchisee in
any electronic medium. Franchisee agrees not to transmit or cause any other
party to transmit advertisements or solicitations by e-mail or other electronic
media without Franchisor’s prior written consent as to Franchisee’s plan for
transmitting such advertisements.
     No Outsourcing without Prior Written Approval. Franchisee shall not hire
third party or outside vendors to perform any services or obligations in
connection with the Computer System, Required Software, or any other of
Franchisee’s obligations without Franchisor’s prior written approval therefor.
Franchisor’s consideration of any proposed outsourcing vendor(s) may be
conditioned upon, among other things, such third party or outside vendor’s entry
into a confidentiality agreement with Franchisor and Franchisee in a form that
is reasonably provided by Franchisor.
     Changes to Technology. Franchisee and Franchisor acknowledge and agree that
changes to technology are dynamic and not predictable within the term of this
Agreement. In order to provide for inevitable but unpredictable changes to
technological needs and opportunities, Franchisee agrees that Franchisor shall
have the right to establish, in writing, reasonable new standards for the
implementation of technology in the System; and Franchisee agrees that it shall
abide by those reasonable new standards established by Franchisor as if this
Section 7 were periodically revised by Franchisor for that purpose.
OTHER DUTIES OF FRANCHISEE
     Details of Operation. Franchisee understands and acknowledges that every
detail of the System and this Agreement is important to Franchisee, Franchisor,
and other franchisees in order to develop and maintain high operating, quality
and service standards, to increase the demand for the Products sold by all
operators, to protect Cosi Restaurants operating under the System, and to
protect the reputation and goodwill of Franchisor.
     Comply with the Agreement, including the Manuals. Franchisee shall operate
the Franchised Restaurant in strict conformity with this Agreement and such
standards and specifications as Franchisor may from time to time prescribe in
the Manuals or otherwise in writing, and shall refrain from deviating from such
standards, specifications, and procedures without the prior written consent of
Franchisor.
     Management of Business & Designated Principal. If Franchisee is other than
an individual, prior to beginning training, Franchisee shall comply with the
following:
          Franchisee shall designate, subject to Franchisor’s reasonable
approval, one Principal who is both an individual person and owns at least a ten
percent (10%) beneficial interest in Franchisee, and who shall be responsible
for general oversight and management of the operations of the Franchised
Restaurant on behalf of Franchisee (the “Designated Principal”). In the event
the person designated as the Designated Principal dies, becomes incapacitated,
transfers his/her interest in Franchisee, or otherwise ceases to supervise the
operations of the Franchised Restaurant, Franchisee shall promptly designate a
new Designated Principal, subject to Franchisor’s reasonable approval.
          Franchisee shall inform Franchisor in writing whether Franchisee (or,
if Franchisee is other than an individual, the Designated Principal) will assume
full-time responsibility for the daily supervision and operation of the

10



--------------------------------------------------------------------------------



 



Franchised Restaurant. If not, Franchisee shall employ a full-time unit manager
(the “General Manager”) whose qualifications shall be reasonably acceptable to
Franchisor (including, but not limited to, the requirement that such individual
possess sufficient experience in the management of a business) to assume
full-time responsibility for the daily supervision and operation of the
Franchised Restaurant.
          Franchisee acknowledges and agrees that Franchisor shall have the
right to rely upon either or both the Designated Principal or General Manager to
have been given by Franchisee the responsibility and decision-making authority
regarding the Franchised Restaurant’s operation and Franchisee’s business.
     Staffing. Franchisee agrees to maintain a competent, conscientious, staff
(who are trained by Franchisee to Franchisor’s standards and requirements) in
numbers sufficient to promptly service customers and to take such steps as are
necessary to ensure that its employees preserve good customer relations; render
competent, prompt, courteous, and knowledgeable service; comply with such
uniforms and/or dress code as Franchisor may prescribe; and meet such minimum
standards as Franchisor may establish from time to time in the Manuals. In no
way limiting the foregoing, Franchisee shall have on duty at all times at least
one (1) manager and/or hourly employee trained in management activities, who has
completed all training and certifications required by Franchisor. Franchisee
shall be solely responsible for all employment decisions and functions of the
Franchised Restaurant, including those related to hiring, firing, wage and hour
requirements, recordkeeping, supervision, and discipline of employees.
     Use of Premises. Franchisee shall use the Premises solely for the operation
of the Franchised Restaurant; shall keep the Franchised Restaurant open and in
normal operation for such minimum hours and days as Franchisor may specify;
shall refrain from using or permitting the use of the Premises for any other
purpose or activity at any time without first obtaining the written consent of
Franchisor. As described in Section 1.3 herein, Franchisee shall not engage in
catering or delivery except with Franchisor’s prior written approval and only in
accordance with the terms and conditions specified in writing by Franchisor,
including without limitation guidelines and requirements relating to insurance
coverage and vehicle use in such activities.
     Conformity to Standards. To insure that the highest degree of quality and
service is maintained, Franchisee shall operate the Franchised Restaurant in
strict conformity with such methods, standards, and specifications as Franchisor
may from time to time prescribe in the Manuals or otherwise in writing. Without
limitation, Franchisee agrees as follows:
          Franchisee shall purchase and install prior to the opening of the
Franchised Restaurant, and thereafter maintain, all fixtures, furnishings,
equipment, decor, and signs, and maintain in sufficient supply supplies and
materials, as Franchisor may prescribe in the Manuals or otherwise in writing.
Franchisee shall refrain from deviating therefrom by the use of any unapproved
item without the prior written consent of Franchisor.
          Franchisee shall offer and sell only Products that Franchisor
specifies from time to time, unless otherwise approved in writing by Franchisor;
and Franchisee shall offer and sell all Products as Franchisor may specify from
time to time as required offerings at the Franchised Restaurant. Franchisee
shall offer and sell the Products utilizing the ingredients and employing the
preparation standards and techniques, as specified by Franchisor. Franchisee is
prohibited from offering or selling any products or services at or from the
Franchised Restaurant that have not previously been authorized by Franchisor,
and shall discontinue selling and offering for sale any Products which
Franchisor shall have the right to disapprove, in writing, at any time. If
Franchisee wishes to offer or sell any products or services that have not
previously been authorized by Franchisor, Franchisee must first make a written
request to Franchisor, requesting authorization to offer or sell such products
or services in accordance with Section 8.7 below. Franchisor may deny such
approval for any reason.
          Franchisee shall permit Franchisor or its agents, at any reasonable
time, to remove samples of Products, without payment therefor, in amounts
reasonably necessary for testing by Franchisor or an independent laboratory to
determine whether said samples meet Franchisor’s then-current standards and
specifications. In addition to any other remedies it may have under this
Agreement, Franchisor may require Franchisee to bear the cost of such testing if
the supplier of the item has not previously been approved by Franchisor or if
the sample fails to conform to Franchisor’s specifications.
          Franchisee shall refrain from selling, offering to sell, or permitting
any other party to sell or offer to sell beer, wine, or any form of liquor,
without the advance written authorization of Franchisor (“Alcoholic Beverages”).
Franchisee acknowledges and agrees that Alcoholic Beverages are optional
Products and if approved by Franchisor to offer and sell Alcoholic Beverages at
the Franchised Restaurant, Franchisee shall: (i) be solely responsible for
complying with all with all laws and regulations relating to alcohol and alcohol
service or preparation; (ii) shall comply with Franchisor’s standards,
specifications and terms of Franchisor regarding the offer, sale, and
presentation of Alcoholic Beverage, as approved Products, and shall obtain and
maintain such additional insurance coverage as Franchisor may require pursuant
to Section 14 of this Agreement.

11



--------------------------------------------------------------------------------



 



          Franchisor may designate an independent evaluation service to conduct
a “mystery shopper” quality control and evaluation program with respect to
Franchisor or affiliate-owned and/or franchised Cosi Restaurants. Franchisee
agrees that the Franchised Restaurant will participate in such mystery shopper
program, as prescribed and required by Franchisor, provided that
Franchisor-owned, affiliate-owned, and franchised Cosi Restaurants also will
participate in such program to the extent Franchisor has the right to require
such participation. Franchisor shall have the right to require Franchisee to pay
the then-current charges imposed by such evaluation service with respect to
inspections of the Franchised Restaurant, and Franchisee agrees that it shall
promptly pay such charges; provided, however, that such charges shall not exceed
Five Hundred Dollars ($500) during each year of this Agreement.
          Franchisee shall participate in all customer surveys and satisfaction
audits, which may require that Franchisee provide discount or complimentary
Products, provided that such discounted or complimentary sales shall not be
included in the Net Sales of the Franchised Restaurant. Additionally, Franchisee
shall participate in any complaint resolution and other programs as Franchisor
may reasonably establish for the System, which programs may include, without
limitation, providing discounts or refunds to customers.
     Purchases and Approved Suppliers. Franchisee shall purchase all equipment,
fixtures, furnishings, signs, décor, supplies, services, and products (including
the Products) required for the establishment and operation of the Franchised
Restaurant from suppliers designated or approved in writing by Franchisor (as
used in this Section 8.7 the term “supplier” shall include manufacturers,
distributors and other forms of suppliers). In determining whether it will
approve any particular supplier, Franchisor shall consider various factors,
including but not limited to whether the supplier can demonstrate, to
Franchisor’s continuing reasonable satisfaction, the ability to meet
Franchisor’s then-current standards and specifications for such items; who
possess adequate quality controls and capacity to supply Franchisee’s needs
promptly and reliably; whose approval would enable the System, in Franchisor’s
sole opinion, to take advantage of marketplace efficiencies; and who have been
approved in writing by Franchisor prior to any purchases by Franchisee from any
such supplier, and have not thereafter been disapproved. Franchisor reserves the
right to designate, at any time and for any reason, a single supplier for any
equipment, supplies, services, or products (including any Products) and to
require Franchisee to purchase exclusively from such designated supplier, which
exclusive designated supplier may be Franchisor or an affiliate of Franchisor.
          Notwithstanding anything to the contrary in this Agreement, Franchisee
shall purchase all of its requirements for Proprietary Products (which may
include, but are not limited to dressings, spreads, coffee, and coffee beans,
bread mixtures, meat ingredients) from Franchisor’s designee(s), as set forth in
Section 8.8 below (through such distributor or distributors as Franchisor may
designate). Franchisor shall have the right to introduce additional, substitute
new, or discontinue Proprietary Products from time to time.
          If Franchisee desires to purchase any Products (except for Proprietary
Products) or other items, equipment, supplies, services from suppliers other
than those previously designated or approved by Franchisor, Franchisee must
first submit to Franchisor a written request for authorization to purchase such
items. Franchisee shall not purchase from any supplier until, and unless, such
supplier has been approved in writing by Franchisor. Franchisor may deny such
approval for any reason, including its determination to limit the number of
approved suppliers. Franchisee must submit to Franchisor such information and
samples as Franchisor may reasonably require, and Franchisor shall have the
right to require periodically that its representatives be permitted to inspect
such items and/or supplier’s facilities, and that samples from the proposed
supplier, or of the proposed items, be delivered for evaluation and testing
either to Franchisor or to an independent testing facility designated by
Franchisor. Permission for such inspections shall be a condition of the initial
and continued approval of such supplier. A charge not to exceed the reasonable
cost of the evaluation and testing shall be paid by Franchisee. Franchisor may
also require that the supplier comply with such other requirements as Franchisor
may deem appropriate, including payment of reasonable continuing inspection fees
and administrative costs, or other payment to Franchisor by the supplier on
account of their dealings with Franchisee or other franchisees, for use, without
restriction (unless otherwise instructed by the supplier) and for services that
Franchisor may render to such suppliers.
          Franchisor reserves the right, at its option, to reinspect from time
to time the facilities and products of any such approved supplier and to revoke
its approval upon the supplier’s failure to continue to meet any of Franchisor’s
then-current criteria. Upon receipt of written notice of such revocation,
Franchisee shall cease to sell or use any disapproved item, Products and/or
cease to purchase from any disapproved supplier.
          Nothing in the foregoing shall be construed to require Franchisor to
approve any particular supplier, nor to require Franchisor to make available to
prospective suppliers, standards and specifications for formulas, which
Franchisor shall have the right to deem confidential.

12



--------------------------------------------------------------------------------



 



          Notwithstanding anything to the contrary contained in this Agreement,
Franchisee acknowledges and agrees that, at Franchisor’s sole option, Franchisor
may establish one or more strategic alliances or preferred vendor programs with
one or more nationally or regionally-known suppliers who are willing to supply
all or some Cosi Restaurants with some or all of the products and/or services
that Franchisor requires for use and/or sale in the development and/or operation
of Cosi Restaurants. In this event, Franchisor may limit the number of approved
suppliers with whom Franchisee may deal, designate sources that Franchisee must
use for some or all Products and other products and services, and/or refuse any
of Franchisee’s requests if Franchisor believes that this action is in the best
interests of the System or the franchised network of Cosi Restaurants.
Franchisor shall have unlimited discretion to approve or disapprove of the
suppliers who may be permitted to sell Products to Franchisee.
          Franchisor and its affiliates may receive payments or other
compensation from suppliers on account of such suppliers’ dealings with
Franchisee and other franchisees; and Franchisor may use all amounts so received
for any purpose Franchisor and its affiliates deem appropriate.
     Proprietary Products. Franchisee acknowledges and agrees that the
Proprietary Products offered and sold at Cosi Restaurants are manufactured in
accordance with secret blends, standards, and specifications of Franchisor
and/or Franchisor’s affiliates, and are Proprietary Products of Franchisor
and/or its affiliates. In order to maintain the high standards of quality,
taste, and uniformity associated with Proprietary Products sold at all Cosi
Restaurants in the System, Franchisee agrees to purchase Proprietary Products
only from Franchisor, or its designee(s), and not to offer or sell any other
items not approved by Franchisor at or from the Franchised Restaurant. In
connection with the handling, storage, transport and delivery of any Proprietary
Products purchased from Franchisor, its affiliates or designee(s), Franchisee
acknowledges that any action or inaction by any third party (e.g., an
independent carrier) in connection with the handling, storage, transport and
delivery of the Proprietary Products shall not be attributable to nor constitute
negligence of Franchisor. A request shall not be approved unless and until
Franchisee receives written approval from Franchisor.
     Inspections. Franchisee shall permit Franchisor and its agents to enter
upon the Premises at any time during normal business hours for the purpose of
conducting inspections of the Premises and the operations, of Franchisee.
Franchisee shall cooperate with representatives of the standards of in such
inspections by rendering such assistance as they may reasonably request; and,
upon notice from Franchisor or its agents, and without limiting other rights of
Franchisor under this Agreement, shall take such steps as may be necessary to
correct immediately any deficiencies detected during any such inspection. Should
Franchisee, for any reason, fail to correct such deficiencies within a
reasonable time as determined by Franchisor, Franchisor shall have the right,
but not the obligation, to correct any deficiencies which may be susceptible to
correction by Franchisor and to charge Franchisee the actual expenses of
Franchisor in so acting, which shall be payable by Franchisee upon demand. The
foregoing shall be in addition to such other remedies Franchisor may have.
     Trademarked Items. Franchisee shall ensure that all advertising and
promotional materials, signs, decorations, paper goods (including wrapping and
containers for products, napkins, menus and all forms and stationery used in the
Franchised Restaurant), Products, and other items specified by Franchisor bear
the Proprietary Marks in the form, color, location, and manner prescribed by
Franchisor. Franchisee shall place and illuminate all signs in accordance with
Franchisor’s specifications.
     Participation in Promotions. Franchisee shall participate in promotional
programs developed by Franchisor for the System, in the manner directed by
Franchisor in the Manuals or otherwise in writing, to the extent such
promotional programs do not directly affect Franchisee’s pricing freedom. In no
way limiting the foregoing, Franchisee agrees that if required by Franchisor:
          Franchisee shall participate in all programs and services for frequent
customers, senior citizens, children, an other categories, which may include
providing discount or complimentary Products.
          Franchisee shall sell or otherwise issue gift cards or certificates
(together “Gift Cards”) that have been prepared utilizing the standard form of
Gift Card provided or designated by Franchisor, and only in the manner specified
by Franchisor in the Manual or otherwise in writing. Franchisee shall fully
honor all Gift Cards that are in the form provided or approved by Franchisor
regardless of whether a Gift Card was issued by Franchisee or another Cosi
Restaurant. Franchisee shall sell, issue, and redeem (without any offset against
any Royalty Fees) Gift Cards in accordance with procedures and policies
specified by Franchisor in the Manual or otherwise in writing, including those
relating to procedures by which Franchisee shall request reimbursement for Gift
Cards issued by other Cosi Restaurants and for making timely payment to
Franchisor, other operators of Cosi Restaurants, or a third-party service
provider for Gift Cards issued from the Franchised Restaurant that are honored
by Franchisor or other Cosi Restaurant operators.
     Health /Standards. Franchisee shall meet and maintain the highest health
standards and ratings applicable to the operation of the Franchised Restaurant
under the Manuals and applicable health ordinances. Franchisee shall also

13



--------------------------------------------------------------------------------



 



comply with the requirements set forth in the Manuals for submitting to
Franchisor a copy of a violation or citation relating to Franchisee’s failure to
maintain any health or safety standards in the operation of the Franchised
Restaurant.
     Maintenance of Premises. Franchisee shall maintain the Franchised
Restaurant and the Premises in a clean, orderly condition and in excellent
repair; and, in connection therewith, Franchisee shall, at its expense, make
such repairs and replacements thereto (but no others without prior written
consent of Franchisor) as may be required for that purpose, including such
periodic repainting or replacement of obsolete signs, furnishings, equipment,
and decor as Franchisor may reasonably direct.
     Ongoing Upgrades and Refurbishments. As set forth in Section 8.6.1,
throughout the term of this Agreement, Franchisee shall maintain all fixtures,
furnishings, equipment, decor, and signs as Franchisor may prescribe from time
to time in the Manuals or otherwise in writing. Franchisee shall make such
changes, upgrades, refurbishment, and replacements as Franchisor may
periodically require, in the time frames specified by Franchisor.
     Five-Year Refurbishment and Renovations. At the request of Franchisor, but
not more often than once every five (5) years, unless sooner required by
Franchisee’s lease, Franchisee shall refurbish the Premises, at its expense, to
conform to the restaurant design, trade dress, color schemes, and presentation
of the Proprietary Marks in a manner consistent with the then-current image for
new Cosi Restaurants. Such refurbishment may include structural changes,
installation of new equipment and signs, remodeling, redecoration, and
modifications to existing improvements, and shall be completed pursuant to such
standards, specifications and deadlines as Franchisor may specify.
     Compliance with Lease. Franchisee shall comply with all terms of its lease
or sublease, its financing agreements (if any), and all other agreements
affecting the operation of the Franchised Restaurant; shall undertake best
efforts to maintain a good and positive working relationship with its landlord
and/or lessor; and shall not engage in any activity which may jeopardize
Franchisee’s right to remain in possession of, or to renew the lease or sublease
for, the Premises.
     Obligations to Third Parties. Franchisee must at all times pay its
distributors, contractors, suppliers, trade creditors, employees and other
creditors promptly as the debts and obligations to such persons become due, and
failure to do so shall constitute a breach of this Agreement.
     Notice of Legal Actions. Franchisee shall notify Franchisor in writing
within five (5) days of the commencement of any suit to foreclose any lien or
mortgage, or any action, suit, or proceeding, and of the issuance of any order,
writ, injunction, award, or decree of any court, agency, or other governmental
instrumentality, including health agencies, which (i) relates to the operation
of the Franchised Restaurant, (ii) may adversely affect the operation or
financial condition of the Franchised Restaurant, or (iii) may adversely affect
Franchisee’s financial condition.
     No Relocation. Franchisee shall not relocate the Franchised Restaurant from
the Approved Location without the prior written approval of Franchisor. If
Franchisee desires to relocate the Franchised Restaurant, the following terms
and conditions shall apply:
          Franchisee shall submit such materials and information as Franchisor
may request for the evaluation of the requested plan of relocation. Franchisor
may, in its sole discretion, require any or all of the following as conditions
of its approval for relocation: (i) Franchisee not be in default under any
provision of this Agreement, or any other agreement between Franchisee and
Franchisor; (ii) the proposed substitute location meets Franchisor’s
then-current standards for Cosi Restaurants; (iii) the lease (if applicable) for
the proposed substitute location must comply with Franchisor’s then-current
lease requirements for Cosi Restaurants (which may include the requirement that
the lease contain certain terms and conditions, which be different than, or in
addition to, those terms Franchisor required as of the Effective Date with
respect to the Approved Location), and Franchisee must obtain Franchisor’s
approval of the proposed lease; (iv) Franchisee must possess the financial
resources to meet the costs associated with relocating; (v) Franchisee enter
into Franchisor then-current form of Franchise Agreement (which shall replace
this Agreement), provided that Franchisee shall not be required to pay an
initial fee; and (vi) Franchisee pay a relocation fee equal to twenty five
percent (25%) of Franchisor’s then-current initial franchise fee.
          If, through no fault of Franchisee, the Premises are damaged or
destroyed by an event such that repairs or reconstruction cannot be completed
within sixty (60) days thereafter, then Franchisee shall have forty five
(45) days after such event in which to apply for Franchisor’s approval to
relocate and/or reconstruct the Premises, which approval shall not be
unreasonably withheld and, in such event, the relocation fee described in
Section 8.19.1 above shall not apply.
     Franchisee Advisory Councils. If Franchisor should, during the term of this
Agreement, form or require the formation of a franchisee advisory council or
association (hereinafter “Advisory Council”) or such successor council or
association to serve as an advisory council to Franchisor with respect to
advertising, marketing, and other matters relating to franchised Cosi
Restaurants, Franchisee shall become a member of the Advisory Council. In such
event, Franchisee

14



--------------------------------------------------------------------------------



 



shall pay to the Advisory Council all dues and assessments authorized by the
Advisory Council and shall otherwise abide by the rules and regulations of the
Advisory Council and shall at all times maintain its membership in the Advisory
Council in good standing.
     Changes to the System. Franchisee acknowledges and agrees that from time to
time hereafter Franchisor may change or modify the System presently identified
by the Proprietary Marks, as Franchisor deems appropriate, including without
limitation to reflect the changing market and to meet new and changing consumer
demands, and that variations and additions to the System may be required from
time to time to preserve and enhance the public image of the System and
operations of Cosi Restaurants. Changes to the System may include, without
limitation, the adoption and use of new, modified, or substituted products,
services, equipment and furnishings and new techniques and methodologies, and
(as described in Section 9 below) additional or substitute trademarks, service
marks and copyrighted materials. Franchisee shall, upon reasonable notice,
accept, implement, use and display in the operation of the Franchised Restaurant
any such changes in the System, as if they were part of this Agreement at the
time of execution hereof, at Franchisee’s sole expense. Additionally, Franchisor
reserves the right, in its sole discretion, to vary the standards throughout the
System, as well as the services and assistance that Franchisor may provide to
some franchisees based upon the peculiarities of a particular site or
circumstance, existing business practices, or other factors that Franchisor
deems to be important to the operation of any Cosi Restaurant or the System.
Franchisee shall have no recourse against Franchisor on account of any variation
to any franchisee and shall not be entitled to require Franchisor to provide
Franchisee with a like or similar variation hereunder.
     Modifications Proposed by Franchisee. Franchisee shall not implement any
change to the System (including the use of any product or supplies not already
approved by Franchisor) without Franchisor’s prior written consent. Franchisee
acknowledges and agrees that, with respect to any change, amendment, or
improvement in the System or use of additional product or supplies for which
Franchisee requests Franchisor’s approval: (i) Franchisor shall have the right
to incorporate the proposed change into the System and shall thereupon obtain
all right, title, and interest therein without compensation to Franchisee,
(ii) Franchisor shall not be obligated to approve or accept any request to
implement change, and (iii) Franchisor may from time to time revoke its approval
of particular change or amendment to the System, and upon receipt of written
notice of such revocation, Franchisee shall modify its activities in the manner
described by Franchisor.
PROPRIETARY MARKS
     Ownership. Franchisor represents with respect to the Proprietary Marks
that:
          Franchisor is the owner of all right, title, and interest in and to
the Proprietary Marks.
          Franchisor will take all steps reasonably necessary to preserve and
protect the ownership and validity in and to the Proprietary Marks.
     License to Franchisee. Franchisee’s right to use the Proprietary Marks is
limited to such uses as are authorized under this Agreement, and any
unauthorized use thereof shall constitute an infringement of rights of
Franchisor.
     Terms of Franchisee’s Usage. With respect to Franchisee’s use of the
Proprietary Marks, Franchisee agrees to:
          Use only the Proprietary Marks designated by Franchisor, and to use
them only in the manner authorized and permitted by Franchisor;
          Franchisee shall use the Proprietary Marks only for the operation of
the business franchised hereunder and only at the location authorized hereunder,
or in Franchisor-approved advertising for the business conducted at or from that
location;
          Operate and advertise the Franchised Restaurant only under the name
“Cosi,” and use the Proprietary Marks without prefix or suffix, unless otherwise
authorized or required by Franchisor.
          Franchisee shall not use the Proprietary Marks as part of its
corporate or other legal name, or as part of any e-mail address, domain name, or
other identification of Franchisee in any electronic medium. Franchisee may, as
necessary to conduct the business of the Franchised Restaurant and to obtain
governmental licenses and permits for the Franchised Restaurant, indicate that
Franchisee shall be operating the Franchised Restaurant under the trade name
“Cosi,” provided that Franchisee shall also clearly identify itself as the owner
and operator of the Franchised Restaurant;
          Identify itself as the owner of the Franchised Restaurant (in the
manner required by Franchisor) in conjunction with any use of the Proprietary
Marks, including on invoices, order forms, receipts, and business stationery, as
well as at such conspicuous locations on the Premises as Franchisor may
designate in writing;

15



--------------------------------------------------------------------------------



 



          Not to use the Proprietary Marks to incur any obligation or
indebtedness on behalf of Franchisor;
          Execute any documents deemed necessary by Franchisor to obtain
protection for the Proprietary Marks or to maintain their continued validity and
enforceability; and
          Promptly notify Franchisor of any suspected unauthorized use of the
Proprietary Marks, any challenge to the validity of the Proprietary Marks, or
any challenge to Franchisor’s ownership of, the right of Franchisor to use and
to license others to use, or Franchisee’s right to use, the Proprietary Marks.
Franchisee acknowledges that Franchisor has the sole right to direct and control
any administrative proceeding or litigation involving the Proprietary Marks,
including any settlement thereof. Franchisor has the right, but not the
obligation, to take action against uses by others that may constitute
infringement of the Proprietary Marks. Franchisor shall defend Franchisee
against any third-party claim, suit, or demand arising out of Franchisee’s use
of the Proprietary Marks. If Franchisor, in its sole discretion, determines that
Franchisee has used the Proprietary Marks in accordance with this Agreement, the
cost of such defense, including the cost of any judgment or settlement, shall be
borne by Franchisor. If Franchisor, in its sole discretion, determines that
Franchisee has not used the Proprietary Marks in accordance with this Agreement,
the cost of such defense, including the cost of any judgment or settlement,
shall be borne by Franchisee. In the event of any litigation relating to
Franchisee’s use of the Proprietary Marks, Franchisee shall execute any and all
documents and do such acts as may, in the opinion of Franchisor, be necessary to
carry out such defense or prosecution, including, but not limited to, becoming a
nominal party to any legal action. Except to the extent that such litigation is
the result of Franchisee’s use of the Proprietary Marks in a manner inconsistent
with the terms of this Agreement, Franchisor agrees to reimburse Franchisee for
its out-of-pocket costs in doing such acts.
     Franchisee Acknowledgments. Franchisee expressly understands and
acknowledges that:
          Franchisor is the owner of all right, title, and interest in and to
the Proprietary Marks and the goodwill associated with and symbolized by them,
and that Franchisor has the sole right to use, and license others to use, the
Proprietary Marks;
          During the term of this Agreement and after its expiration or
termination, Franchisee shall not directly or indirectly contest the validity of
Franchisor’s ownership of, or right to use and to license others to use, the
Proprietary Marks;
          Franchisee’s use of the Proprietary Marks does not give Franchisee any
ownership interest or other interest in or to the Proprietary Marks;
          Any and all goodwill arising from Franchisee’s use of the Proprietary
Marks shall inure solely and exclusively to the benefit of Franchisor, and upon
expiration or termination of this Agreement, no monetary amount shall be
assigned as attributable to any goodwill associated with Franchisee’s use of the
System or the Proprietary Marks;
          The right and license of the Proprietary Marks granted hereunder to
Franchisee is nonexclusive, and Franchisor thus has and retains the rights,
among others: (a) to use the Proprietary Marks itself in connection with selling
the Products; (b) to grant other licenses for the Proprietary Marks; and (c) to
develop and establish other systems using the Proprietary Marks, similar
proprietary marks, or any other proprietary marks, and to grant licenses thereto
without providing any rights therein to Franchisee; and
          Franchisor shall have the right to substitute different proprietary
marks for use in identifying the System and the businesses operating thereunder
at the sole discretion of Franchisor.
MANUALS
     The Manuals and Furnishings to Franchisee. In order to protect the
reputation and goodwill of Franchisor and to maintain high standards of
operation under the System, Franchisee shall operate the Franchised Restaurant
in accordance with the standards, methods, policies, and procedures specified in
the Manuals, which Franchisee shall receive on loan from Franchisor, via
electronic access or otherwise, for the term of this Agreement upon completion
by Franchisee of initial training. The Manuals may be set forth in several
volumes, including such amendments thereto, as Franchisor may publish from time
to time. Additionally, Franchisee acknowledges and agrees that Franchisor may
provide a portion or all (including updates and amendments) of the Manuals, and
other instructional information and materials in, or via, electronic media,
including without limitation, through the use of computer disks, or the
Internet.

16



--------------------------------------------------------------------------------



 



     The Manuals are Proprietary and Confidential. Franchisee shall treat the
Manuals, any other materials created for or approved for use in the operation of
the Franchised Restaurant, and the information contained therein, as
confidential, and shall use all reasonable efforts to maintain such information
(both in electronic and other formats) as proprietary and confidential.
Franchisee shall not download, copy, duplicate, record, or otherwise reproduce
the foregoing materials, in whole or in part, or otherwise make the same
available to any unauthorized person.
     The Manuals Remain Franchisor’s Property. The Manuals shall remain the sole
property of Franchisor and shall be accessible only from a secure place on the
Premises, and shall be returned to Franchisor, as set forth in Section 17.8
below, upon the termination or expiration of this Agreement.
     Revisions to the Manuals. Franchisor may from time to time revise the
contents of the Manuals, and Franchisee expressly agrees to comply with each new
or changed standard. Franchisee shall ensure that the Manuals are kept current
at all times. In the event of any dispute as to the contents of the Manuals, the
terms of the master copies maintained at the home office of Franchisor shall be
controlling.
CONFIDENTIAL INFORMATION
     Agreement with respect to Confidentiality. Franchisee acknowledges and
agrees that it shall not, during the term of this Agreement or thereafter,
communicate, divulge, or use for the benefit of any other person or entity any
confidential information, knowledge, or know-how concerning Franchisor, the
System, the Products and/or the marketing, management or operations of the
Franchised Restaurant that may be communicated to Franchisee or of which
Franchisee may be apprised by virtue of Franchisee’s operation under the terms
of this Agreement. Franchisee shall divulge such confidential information only
to such of its employees as must have access to it in order to operate the
Franchised Restaurant. Any and all information, knowledge, know-how, and
techniques which Franchisor designates as confidential shall be deemed
confidential for purposes of this Agreement, except information which Franchisee
can demonstrate came to its attention prior to disclosure thereof by Franchisor;
or which, at or after the time of disclosure by Franchisor to Franchisee, had
become or later becomes a part of the public domain, through publication or
communication by others.
     Individual Covenants of Confidentiality. At Franchisor’s request,
Franchisee shall require its manager and any personnel having access to any
confidential information of Franchisor to execute covenants that they will
maintain the confidentiality of information they receive in connection with
their employment by Franchisee at the Franchised Restaurant. Such covenants
shall be in a form satisfactory to Franchisor (the current forms of which are
included in Exhibit F to this Agreement), which shall include specific
identification of Franchisor as a third-party beneficiary of such covenants with
the independent right to enforce them.
     Remedies for Breach. Franchisee acknowledges that any failure to comply
with the requirements of this Section 11 will cause Franchisor irreparable
injury, and Franchisee agrees to pay all court costs and reasonable attorney’s
fees incurred by Franchisor in obtaining specific performance of, or an
injunction against violation of, the requirements of this Section 11.
     Grantback. Franchisee agrees to disclose to Franchisor all ideas, concepts,
methods, techniques and products conceived or developed by Franchisee, its
affiliates, owners or employees during the term of this Agreement relating to
the development and/or operation of the Franchised Restaurant. Franchisee hereby
grants to Franchisor and agrees to procure from its affiliates, owners or
employees a perpetual, non-exclusive, and worldwide right to use any such ideas,
concepts, methods, techniques in all restaurant businesses operated by
Franchisor or its affiliates, franchisees and designees. Franchisor shall have
no obligation to make any payments to Franchisee with respect to any such ideas,
concepts, methods, techniques or products. Franchisee agrees that Franchisee
will not use or allow any other person or entity to use any such concept,
method, technique or product without obtaining Franchisor’s prior written
approval.
ACCOUNTING AND RECORDS
     Books and Records. With respect to the operation and financial condition of
the Franchised Restaurant, Franchisor may require that Franchisee adopt, until
otherwise specified by Franchisor, a fiscal year that coincides with
Franchisor’s then-current fiscal year, as specified by Franchisor in the Manual
or otherwise in writing. Franchisee shall maintain for a period of not less than
seven (7) years during the term of this Agreement, and, for not less than seven
(7) years following the termination, expiration, or non-renewal of this
Agreement, full, complete, and accurate books, records, and accounts in
accordance with generally accepted accounting principles and in the form and
manner prescribed by Franchisor from time to time in the Manuals or otherwise in
writing, including but not limited to: (i) daily transaction reports; (ii) cash
receipts journal and general ledger; (iii) cash disbursements and weekly payroll
journal and schedule; (iv) monthly bank statements, deposit slips and cancelled
checks; (v) all tax returns; (vi) supplier’s invoices (paid and unpaid);
(vii) dated daily and weekly transaction journal; (viii) semi-annual fiscal
period balance sheets and fiscal period profit and loss statements; (ix) such
other records as Franchisor may from time to time request.
     Franchisee’s Reports to Franchisor. In addition to the Sales Reports
required pursuant to Section 4.3 above, Franchisee shall:

17



--------------------------------------------------------------------------------



 



          Prepare by the twenty first (21st) day of each calendar month a
balance sheet and profit and loss statement and an activity report for the last
preceding calendar month, which shall be in the form prescribed by Franchisor.
Franchisee shall maintain and submit such statements and reports to Franchisor
at the times as Franchisor may designate or otherwise request.
          Submit to Franchisor within ninety (90) days after the end of each
calendar year, unless Franchisor designates in writing a different due date,
during the term of this Agreement, a profit and loss statement for such year and
a balance sheet as of the last day of such year, prepared on an accrual basis in
accordance with U.S. generally accepted accounting principles (“GAAP”),
including but not limited to all adjustments necessary for fair presentation of
the financial statements. Franchisee shall certify such financial statements to
be true and correct. Additionally, Franchisor reserves the right to require
Franchisee to prepare (or cause to be prepared) and provide to Franchisor annual
financial statements, (that includes a fiscal year-end balance sheet, an income
statement of the Franchised Restaurant for such fiscal year reflecting all
year-end adjustments, and a statement of changes in cash flow of Franchisee),
and to require that such statements be prepared on a review basis by an
independent certified public accountant (who Franchisor may require to be
retained in accordance with Section 4.6). Franchisee shall provide such
additional information, if any, as Franchisor may reasonably require in order
for Franchisor to meet its obligations under GAAP.
          Franchisee shall maintain its books and records, and provide all
statements and reports to Franchisor, using the standard statements, templates,
categories, and chart of accounts that Franchisor provides to Franchisee.
          Submit to Franchisor such other periodic reports, forms and records as
specified, and in the manner and at the time as specified in the Manual or as
Franchisor shall otherwise require in writing from time to time (including
without limitation the requirement that Franchisee provide or make available to
Franchisor certain sales and financial information in electronic format and/or
by electronic means).
     Inspection and Audit. Franchisor and its agents shall have the right at all
reasonable times to examine and copy, at the expense of Franchisor, the books,
records, accounts, and/or business tax returns of Franchisee. Franchisor shall
also have the right, at any time, to have an independent audit made of the books
of Franchisee. If an inspection should reveal that any contributions or payments
have been understated in any statement or report to Franchisor, then Franchisee
shall immediately pay to Franchisor the amount understated upon demand, in
addition to interest from the date such amount was due until paid, at the rate
of eighteen percent (18%) per annum, or the maximum rate permitted by law,
whichever is less. If an inspection discloses an understatement in any statement
or report of three percent (3%) or more, Franchisee shall, in addition to
repayment of monies owed with interest, reimburse Franchisor for any and all
costs and expenses connected with the inspection (including travel, lodging and
wages expenses, and reasonable accounting and legal costs). The foregoing
remedies shall be in addition to any other remedies Franchisor may have.
MARETING AND PROMOTION
     Franchisee’s Advertising Obligations. Recognizing the value of marketing
and promotion, and the importance of the standardization of marketing and
promotion programs to the furtherance of the goodwill and public image of the
System, Franchisee and Franchisor agree as follows:
          Franchisor reserves the right to require that Franchisee, during each
Week (except for expenditures on local advertising and promotion, which shall be
measured on an annual basis), spend and/or contribute on advertising and
promotion amounts, which, in the aggregate, are equal to five percent (5%) of
Franchisee’s Net Sales during the preceding Week to advertise and to promote the
Franchised Restaurant (together, the “Advertising Obligation”); provided,
however, that the Advertising Obligations may exceed such amount under the
circumstances set forth in Section 13.1.4 below. The Advertising Obligation
shall be in the form of the following, and in such proportions as may be
designated by Franchisor in writing from time to time: (i) contributions paid to
the System Ad Fund, pursuant to Section 13.2 below, (ii) contributions paid to
any Market Ad Fund, as may be established pursuant to Section 13.3 below, and/or
(iii) expenditures by Franchisee on “local advertising and promotion” pursuant
to Section 13.4.
          As of the Effective Date and until Franchisee receives written notice
from Franchisor of new allocations, the allocation of the Advertising
Obligations shall be as follows: one percent (1%)of Net Sales shall be
contributed by Franchisee to the System Ad Fund, zero percent (0%) of Net Sales
shall be contributed by Franchisee to a Market Ad Fund, and one percent (1%) of
Net Sales shall be spent by Franchisee on local advertising and promotion.
          The Advertising Obligation is the minimum requirement only, and that
Franchisee may, and is encouraged to, expend additional funds for marketing and
promotion. In addition to the Advertising Obligation, Franchisee shall undertake
and complete the Grand Opening Advertising Program, as provided in Section 13.5
below.

18



--------------------------------------------------------------------------------



 



          Franchisee’s aggregate Advertising Obligations may exceed five percent
(5%) of Franchisee’s Net Sales, if the members of a Market Ad Fund, of which
Franchisee is a member, approve (as described in Section 13.3.3 below) required
contributions to the Market Ad Fund that, when aggregated with Franchisee’s
other requirements under this Section 13, would cause Franchisee’s Advertising
Obligations to exceed five percent (5%) of Franchisee’s Net Sales.
     System Ad Fund. Franchisor shall have the right at any time, in its sole
discretion to establish a fund for system-wide advertising and promotion of the
System (the “System Ad Fund”). During the existence of the System Ad Fund,
Franchisee shall contribute to the System Ad Fund in the manner specified in
Section 4.4 above, such amounts as Franchisor may specify in accordance with
Section 13.1 above. The System Ad Fund shall be maintained and administered by
Franchisor as follows:
          Franchisor shall direct all marketing programs, with sole discretion
over the concepts, materials, and media used in such programs and the placement
and allocation thereof. Franchisor is not obligated, in administering the System
Ad Fund, to make expenditures for Franchisee which are equivalent or
proportionate to Franchisee’s contribution, or to ensure that any particular
Franchisee benefits directly or pro rata from expenditures by the System Ad
Fund.
          The System Ad Fund, all contributions thereto, and any earnings
thereon, shall be used exclusively to meet any and all costs of maintaining,
administering, directing, conducting, and preparing marketing, advertising,
public relations, and/or promotional programs and materials, and any other
activities including socially responsible activities, which Franchisor believes
will enhance the image of the System, including, among other things, the costs
of preparing and conducting media marketing campaigns; direct mail advertising;
marketing surveys and other public relations activities; employing advertising
and/or public relations agencies to assist therein; sponsorship of organizations
and events; purchasing promotional items; conducting and administering in-store
promotions; and providing promotional and other marketing materials and services
to the Cosi Restaurants operating under the System.
          Franchisee shall contribute to the System Ad Fund by separate payment
made payable (or as otherwise directed for payment) to Franchisor. All sums paid
by Franchisee to the System Ad Fund shall be accounted for separately and shall
not be used to defray any of the expenses of Franchisor, except for such
reasonable costs, salaries and overhead, if any, as Franchisor may incur in
activities reasonably related to the direction and implementation of the System
Ad Fund and marketing programs for operators and the System, including costs of
personnel for creating and implementing marketing, advertising, and promotional
programs. The System Ad Fund and any earnings from it shall not otherwise inure
to the benefit of Franchisor. Franchisor shall maintain separate bookkeeping
accounts for the System Ad Fund.
          Franchisor, upon request, shall provide Franchisee with an annual
accounting of System Ad Fund receipts and disbursements.
          Franchisor reserves the right, in its sole discretion, to discontinue
the System Ad Fund upon written notice to Franchisee.
          Franchisor may, but is not required to, make available to Franchisee
from time to time, marketing plans and promotional materials, including
newspaper mats, coupons, merchandising materials, sales aids, point-of-purchase
materials, special promotions, direct mail materials, and similar marketing and
promotional materials produced from contributions to the System Ad Fund.
Franchisee acknowledges and agrees that it shall be reasonable for Franchisor to
not provide any such materials to Franchisee during any period in which
Franchisee is in not in full compliance with its obligations to contribute to
the System Ad Fund. Additionally, if monies of the System Ad Fund are used to
produce point of sale materials, or other samples or other promotional materials
and items, Franchisor may, on the behalf of the System Ad Fund, sell such items
to franchisees in the System at a reasonable price, and any proceeds from the
sale of such items or materials shall be contributed to the System Ad Fund.
     Market Ad Fund. Franchisor shall have the right to designate any
geographical area for purposes of establishing a regional or local market
advertising fund (“Market Ad Fund”). If a Market Ad Fund is established for the
geographic area in which the Franchised Restaurant is located, Franchisee shall
become a member of such Market Ad Fund within thirty (30) days after the date on
which the Market Ad Fund commences operation, or at the time the Franchisee
commences operation hereunder. In no event shall Franchisee be required to be a
member of more than one (1) Market Ad Fund. The following provisions shall apply
to each such Market Ad Fund:
          Each Market Ad Fund shall be organized and governed in a form and
manner, and shall commence operations on a date, approved in advance by
Franchisor in writing. Unless otherwise specified by Franchisor, the activities
carried on by each Market Ad Fund shall be decided by a majority vote of its
members. Any Cosi Restaurant

19



--------------------------------------------------------------------------------



 



that Franchisor operates in the region shall have the same voting rights as
those owned by its franchisees. Each Cosi Restaurant owner shall be entitled to
cast one (1) vote for each Cosi Restaurant its owns that belongs to the Market
Ad Fund. Any disputes arising among or between Franchisee, other franchisees in
the Market Ad Fund, and/or the Market Ad Fund, shall be resolved in accordance
with the rules and procedures set forth in the Market Ad Fund’s governing
documents.
          Each Market Ad Fund shall be organized for the exclusive purpose of
administering regional or local advertising programs and developing, subject to
Franchisor’s approval, standardized promotional materials for use by the members
in local advertising and promotion.
          Franchisee shall contribute to the Market Ad Fund in such amounts as
Franchisor may specify pursuant to Section 13.1 above, unless the members of the
Market Ad Fund, by a majority vote conducted in accordance with the rules,
bylaws, or other governing documents of the Market Ad Fund, agree to an increase
the Market Ad Fund contribution to a rate in excess of the amount required by
Franchisor.
          Franchisee shall submit its required contributions to the Market Ad
Fund at the time required by Franchisor, together with such statements or
reports as may be required by Franchisor or by the Market Ad Fund with
Franchisor’s prior written approval. If so requested by Franchisor in writing,
Franchisee shall submit its payments and reports to the Market Ad Fund directly
to Franchisor for distribution to the Market Ad Fund.
          Franchisor maintains the right to terminate any Market Ad Fund. A
Market Ad Fund shall not be terminated, however, until either: (a) all monies in
that Market Ad Fund have been expended for advertising and/or promotional
purposes; or (b) Franchisor has transferred the unexpended monies to the System
Ad Fund in the event there are no longer any Cosi Restaurants operating within
the geographic area covered by such Market Ad Fund.
     Local Advertising. Franchisee shall comply with the following with respect
to “local advertising and promotion” for the Franchised Restaurant:
          Franchisee shall spend on an annual basis such amounts as Franchisor
may specify in accordance with Section 13.1 above. Franchisee shall account for
such expenditures on a routine basis and shall prepare, in accordance with the
schedule and procedures specified by Franchisor from time to time, detailed
reports describing the amount of money expended on local advertising and
promotion during such previous period. Franchisee shall maintain all such
statements, reports and records, and shall submit same to Franchisor as
Franchisor may specify in the Manuals or otherwise request of Franchisee.
Additionally, at the request of Franchisor, Franchisee shall submit bills,
statements, invoices, or other documentation satisfactory to Franchisor to
evidence Franchisee’s advertising or marketing activities.
          As used in this Agreement, the term “local advertising and promotion”
shall refer to advertising and promotion related directly to the Franchised
Restaurant, and shall, unless otherwise specified, consist only of the direct
costs of purchasing advertising materials (including, but not limited to,
camera-ready advertising and point of sale materials), media (space or time),
promotion, direct out-of-pocket expenses related to costs of advertising and
sales promotion (including, but not limited to, advertising agency fees and
expenses, cash and “in-kind” promotional payments to landlords, postage,
shipping, telephone, and photocopying), and such other activities and expenses
as Franchisor, in its sole discretion, may specify. Franchisor may provide to
Franchisee, in the Manuals or otherwise in writing information specifying the
types of advertising and promotional activities and costs which shall not
qualify as “local advertising and promotion,” including, without limitation, the
value of advertising coupons, and the costs of products provided for free or at
a reduced charge for charities or other donations.
          Upon written notice to Franchisee, Franchisor may require Franchisee
to participate in mandatory promotions as Franchisor may develop and implement
from time to time.
     Grand Opening Advertising. In addition to the Advertising Obligation,
Franchisee shall expend a minimum of Five Thousand Dollars ($5,000) for grand
opening advertising and promotional programs in conjunction with the Franchised
Restaurant’s initial grand opening, pursuant to a grand opening marketing plan
developed by Franchisor or developed by Franchisee and approved in writing by
Franchisor (the “Grand Opening Advertising Program”). The Grand Opening
Advertising Program shall be executed and completed within one (1) month after
the Franchised Restaurant commences operation. Franchisee shall submit to
Franchisor, for Franchisor’s prior written approval, a marketing plan and
samples of all advertising and promotional material not prepared or previously
approved by Franchisor. For the purpose of this Agreement, the Grand Opening
Advertising Program shall be considered local advertising and promotion, as
provided under Section 13.4 above. Franchisor reserves the right to require
Franchisee to deposit with Franchisor the funds required under this Section 13.5
to distribute as may be necessary to conduct the Grand Opening Advertising
Program.

20



--------------------------------------------------------------------------------



 



     Standards for Advertising. All advertising, marketing and promotion to be
used by Franchisee, the System Ad Fund or any Market Ad Fund shall be in such
media and of such type and format as Franchisor may approve, shall be conducted
in a dignified manner, and shall conform to such standards and requirements as
Franchisor may specify. Franchisee shall not use any marketing or promotional
plans or materials that are not provided by Franchisor unless and until
Franchisee has submitted the materials to Franchisor, pursuant to the procedures
and terms set forth in Section 13.7 herein.
     Franchisor’s Approval of Proposed Plans and Materials. If Franchisee
desires to use marketing and promotional plans and materials that have not been
provided or previously approved by Franchisor, Franchisee shall submit samples
of all such marketing and promotional plans and materials to Franchisor (as
provided in Section 24 herein) for prior approval (except with respect to prices
to be charged). If written notice of disapproval is not received by Franchisee
from Franchisor within five (5) business days of the date of receipt by
Franchisor of such samples or materials, Franchisor shall be deemed to have
approved them.
     Directory Listings. Franchisee shall, at its expense and in addition to its
expenditures for local advertising and promotion, obtain listings in the white
and yellow pages of local telephone directories. Franchisee shall comply with
Franchisor’s specifications concerning such listings, including the form and
size of such listings, and the number of directories in which such listings
shall be placed. Additionally, Franchisee shall be required to obtain listings
in and/or advertise with Franchisor and other franchisees in the System, on
electronic yellow page directories and other on-line directories as Franchisor
may designate. Franchisor reserves the right to place such, and subsequently
modify or remove, on-line listings and advertisements on behalf of Franchisee.
For any listings or advertisements posted by or on behalf of Franchisee,
Franchisee shall promptly pay, upon demand by Franchisor, its pro-rata share of
the costs. Additionally, these activities may be carried out through the use of
the System Ad Fund.
     Ownership of Advertising Plans and Materials. Franchisee acknowledges and
agrees that any and all copyrights in and to advertising and promotional
materials developed by or on behalf of Franchisee which bear the Proprietary
Marks shall be the sole property of Franchisor, and Franchisee agrees to execute
such documents (and, if necessary, require its independent contractors to
execute such documents) as may be deemed reasonably necessary by Franchisor to
give effect to this provision. Any advertising, marketing, promotional, public
relations, or sales concepts, plans, programs, activities, or materials proposed
or developed by Franchisee for the Franchised Restaurant or the System and
approved by Franchisor may be used by Franchisor and other operators under the
System of Franchisor without any compensation to Franchisee.
INSURANCE
     Insurance. Franchisee shall procure at its expense and maintain in full
force and effect during the term of this Agreement, an insurance policy or
policies protecting Franchisee and Franchisor, and their officers, directors,
partners and employees against any loss, liability, personal injury, death, or
property damage or expense whatsoever arising or occurring upon or in connection
with Franchisee’s operations and the Franchised Restaurant, as Franchisor may
reasonably require for their own and Franchisee’s protection. Franchisor and
such of its respective affiliates shall be named additional insured in such
policy or policies.
     Coverages. Such policy or policies shall be written by an insurance company
satisfactory to Franchisor in accordance with standards and specifications set
forth in the Manual or otherwise in writing; provided, however, that Franchisor
shall have the right to designate from time to time, one or more insurance
companies as the insurance carrier(s) for Cosi Restaurants, and if required by
Franchisor, Franchisee shall be obtain its insurance coverage from the
designated insurance company (or companies). The policy or policies shall
include, at a minimum (except as different coverages, umbrella coverages, and
policy limits may reasonably be specified for all Franchisees from time to time
by Franchisor in the Manual or otherwise in writing) the following:
          Builder’s risk insurance that satisfies the standards and
specifications set forth by Franchisor in the Manual or otherwise in writing to
cover any period(s) of renovation or construction at the Franchised Restaurant.
          All risks coverage insurance on the Franchised Restaurant and all
fixtures, equipment, supplies and other property used in the operation of the
Franchised Restaurant, for full repair and replacement value of the equipment,
improvements and betterments, without any applicable co-insurance clause, except
that an appropriate deductible clause shall be permitted.
          Worker’s compensation and employer’s liability insurance as well as
such other insurance as may be required by statute or rule of the state in which
the Franchised Restaurant is located and operated. If Franchisee is permitted to
and elects not to have worker’s compensation insurance for its owners and
officers, Franchisee shall have alternative coverages at all times for
work-related injuries.

21



--------------------------------------------------------------------------------



 



          Comprehensive general liability insurance with limits of at least One
Million Dollars ($1,000,000) per occurrence, and Two Million Dollars
($2,000,000) general aggregate, and product liability insurance with limits of
at least Two Million Dollars ($2,000,000) general aggregate limit including the
following coverages: personal injury (employee and contractual inclusion
deleted); products/completed operation; and tenant’s legal liability; insuring
Franchisor and Franchisee against all claims, suits, obligations, liabilities
and damages, including attorneys’ fees, based upon or arising out of actual or
alleged personal injuries or property damage resulting from, or occurring in the
course of, or on or about or otherwise relating to the Franchised Restaurant,
provided that the required amounts herein may be modified from time to time by
Franchisor to reflect inflation or future experience with claims.
          Automobile liability insurance, and property damage liability,
including owned, non-owned, and hired vehicle coverage, with at least One
Million Dollars ($1,000,000) combined single limit, and Two Million Dollars
($2,000,000) general aggregate limit.
          Host liquor liability (if Franchisee shall offer alcohol at the
Franchised Restaurant) with at least One Million Dollars ($1,000,000) per
occurrence.
          Excess liability coverage over general liability, automobile
liability, liquor liability and employer’s liability, with at least One Million
Dollars ($1,000,000) per occurrence.
          Such insurance and types of coverage as may be required by the terms
of any lease for the Premises, or as may be required from time to time by
Franchisor.
          Business interruption insurance for actual losses sustained.
     Certificates of Insurance. The insurance afforded by the policy or policies
respecting liability shall not be limited in any way by reason of any insurance
which may be maintained by Franchisor. Prior to commencing any renovations or
construction at the Franchised Restaurant, Franchisee shall provide Franchisor
with a Certificate of Insurance for the builder’s risk insurance required under
Section 14.2.1. At least thirty (30) days prior to the opening of the Franchised
Restaurant, but in no event later than the date on which Franchisee acquires an
interest in the real property on which it will develop and operate the
Franchised Restaurant, and thereafter on an annual basis, Franchisee shall
provide Franchisor with a Certificate of Insurance showing compliance with the
foregoing requirements (except with respect to the builder’s risk insurance,
which shall have already been in effect pursuant to Section 14.2.1 above). Such
certificate shall state that said policy or policies will not be canceled or
altered without at least thirty (30) days prior written notice to Franchisor and
shall reflect proof of payment of premiums. Maintenance of such insurance and
the performance by Franchisee of the obligations under this Paragraph shall not
relieve Franchisee of liability under the indemnity provision set forth in this
Agreement. Franchisee acknowledges that minimum limits as required above may be
modified by Franchisor in its sole discretion from time to time, by written
notice to Franchisee.
     Franchisor’s Right to Procure Insurance for Franchisee. Should Franchisee,
for any reason, not procure and maintain such insurance coverage as required by
this Agreement, Franchisor shall have the right and authority (without, however,
any obligation to do so) immediately to procure such insurance coverage and to
charge same to Franchisee, which charges, together with a reasonable fee for
expenses incurred by Franchisor in connection with such procurement, shall be
payable by Franchisee immediately upon notice.
TRANSFER OF INTEREST
     Franchisor’s Rights to Transfer. Franchisor shall have the right to
transfer or assign this Agreement and all or any part of its rights or
obligations herein to any person or legal entity, and any designated assignee of
Franchisor shall become solely responsible for all obligations of Franchisor
under this Agreement from the date of assignment. In addition, and without
limitation to the foregoing, Franchisee expressly affirms and agrees that
Franchisor may sell its assets, its Proprietary Marks, or its System; may sell
its securities in a public offering or in a private placement; may merge,
acquire other corporations, or be acquired by another corporation; and may
undertake a refinancing, recapitalization, leveraged buy-out, or other economic
or financial restructuring.
     No Transfers Without Franchisor’s Approval. Franchisee understands and
acknowledges that the rights and duties set forth in this Agreement are personal
to Franchisee or the Principals of Franchisee if Franchisee is not an
individual, and that Franchisor has granted this franchise in reliance on
Franchisee’s or Franchisee’s Principals’ business skill, financial capacity, and
personal character. Accordingly:
          Franchisee shall not, without the prior written consent of Franchisor,
transfer, pledge or otherwise encumber: (a) the rights and/or obligations of
Franchisee under this Agreement; or (b) any material asset of Franchisee or the
Franchised Restaurant.

22



--------------------------------------------------------------------------------



 



          If Franchisee is a corporation or limited liability company,
Franchisee shall not, without the prior written consent of Franchisor, issue any
voting securities or securities convertible into voting securities, and the
recipient of any such securities shall become a Principal under this Agreement,
if so designated by Franchisor.
          If Franchisee is a partnership or limited partnership, the partners of
the partnership shall not, without the prior written consent of Franchisor,
admit additional general partners, remove a general partner, or otherwise
materially alter the powers of any general partner. Each general partner shall
automatically be deemed a Principal of Franchisee.
          A Principal shall not, without the prior written consent of
Franchisor, transfer, pledge or otherwise encumber any interest of the Principal
in Franchisee, as such is identified in Exhibit C.
     Conditions on Transfer. Franchisor shall not unreasonably withhold any
consent required by Section 15.2 above; provided, that if the proposed transfer
alone or together with other previous, simultaneous, or proposed transfers would
have the effect of changing control of Franchisee, results in the assignment of
the rights and obligations of Franchisee under this Agreement, or transfers the
ownership interest in all or substantially all of the assets of the Franchised
Restaurant or the business franchised hereunder, Franchisor shall have the right
to require any or all of the following as conditions of its approval:
          All of Franchisee’s monetary obligations and all other outstanding
obligations to Franchisor, its affiliates, and the approved suppliers of the
System have been satisfied in full;
          Franchisee shall not be in default under any provision of this
Agreement, any other agreement between Franchisee and Franchisor or its
affiliate, the approved suppliers of the System, or the lessor (or sublessor)
for the Premises;
          Each transferor (and, if the transferor is other than an individual,
the transferor and such owners of beneficial interest in the transferor as
Franchisor may request) shall have executed a general release in a form
satisfactory to Franchisor of any and all claims against Franchisor and its
affiliates and their respective officers, directors, agents, and employees;
          The transferee of a Principal shall be designated as a Principal and
each transferee who is designated a Principal shall enter into a written
agreement, in a form satisfactory to Franchisor, agreeing to be bound as a
Principal under the terms of this Agreement as long as such person or entity
owns any interest in Franchisee. Additionally, the transferee and/or such owners
of the transferee as Franchisor may request, shall guarantee the performance of
the transferee’s obligations in writing in a form satisfactory to Franchisor;
          The transferee shall demonstrate to Franchisor’s satisfaction that the
terms of the proposed transfer do not place an unreasonable financial or
operational burden on the transferee, and that the transferee (or, if the
transferee is other than an individual, such owners of beneficial interest in
the transferee as Franchisor may request) meets Franchisor’s then-current
application qualifications (which may include educational, managerial, socially
responsible, and business standards, good moral character, business reputation,
and credit rating); has the aptitude and ability to operate the Franchised
Restaurant and absence of conflicting interests; and has adequate financial
resources and capital to operate the Franchised Restaurant;
          At Franchisor’s option, Franchisee shall execute the form of franchise
agreement then being offered to new System franchisees, and such other ancillary
agreements required by Franchisor for the business franchised hereunder, which
agreements shall supersede this Agreement and its ancillary documents in all
respects, and the terms of which may differ from the terms of this Agreement
including, without limitation, a higher and/or additional fees;
          If so requested by Franchisor, Franchisee, at its expense, shall
upgrade the Franchised Restaurant, and other equipment to conform to the
then-current standards and specifications of new Cosi Restaurants then-being
established in the System, and shall complete the upgrading and other
requirements within the time specified by Franchisor.
          The transferor shall remain liable for all of the obligations to
Franchisor in connection with the Franchised Restaurant that arose prior to the
effective date of the transfer and shall execute any and all instruments
reasonably requested by Franchisor to evidence such liability;

23



--------------------------------------------------------------------------------



 



          The transferee (and, if the transferee is not an individual, such
Principals of the transferee as Franchisor may request) and the transferee’s
manager (if applicable) shall, at the transferee’s expense, successfully attend
and successfully complete any training programs then in effect for operators and
managers upon such terms and conditions as Franchisor may reasonably require;
          Franchisee shall pay a transfer fee in an amount equal to fifty
percent (50%) of Franchisor’s then-current initial franchise fee to compensate
Franchisor for its expenses incurred in connection with the transfer.
          The transferor(s), at the request of Franchisor, shall agree in
writing to comply with the covenants set forth in Section 18 below.
     Additional Terms. For any transfer not covered by Section 15.3, each
transferee shall, in addition to the requirement of obtaining Franchisor’s
consent as provided in Section 15.2 , be subject to the requirements of
Sections 15.3.3 and 15.3.4 above (with respect to execution of releases and
personal guarantees).
     Security Interests. Neither Franchisee nor any Principal shall grant a
security interest in, or otherwise encumber, any of the assets or securities of
Franchisee, including the Franchised Restaurant unless Franchisee satisfies the
requirements of Franchisor, which include, without limitation, execution of an
agreement by the secured party in which it acknowledges the creditor’s
obligations under this Section 15, and agrees that in the event of any default
by Franchisee under any documents related to the security interest, Franchisor
shall have the right and option (but not the obligation) to be substituted as
obligor to the secured party and to cure any default of Franchisee, and, in the
event Franchisor exercises such option, any acceleration of indebtedness due to
Franchisee’s default shall be void.
     Right of First Refusal. If Franchisee or any Principal desires to accept
any bona fide offer from a third party to purchase Franchisee, any material
asset of Franchisee, or any direct or indirect interest in Franchisee,
Franchisee or such Principal shall promptly notify Franchisor, and shall provide
such information and documentation relating to the offer as Franchisor may
require. Franchisor shall have the right and option, exercisable within thirty
(30) days after receipt of the written transfer request and the required
information and documentation related to the offer (including any information
that Franchisor may reasonably request to supplement or clarify information
provided to Franchisor with the written transfer request), to send written
notice to the seller that Franchisor intends to purchase the seller’s interest
on the same terms and conditions offered by the third party; provided, however,
a spouse, domestic partner, parent or child of the seller shall not be
considered a third party for purposes of this Section 15.6. If Franchisor elects
to purchase the seller’s interest, closing on such purchase shall occur within
forty-five (45) days from the date of notice to the seller of the election to
purchase by Franchisor, or, if longer, on the same timetable as contained in the
bona fide offer.
          Any material change thereafter in the terms of the offer from the
third party or by Franchisee, or a change in the identity of the third party
shall constitute a new offer subject to the same rights of first refusal by
Franchisor as in the case of the third party’s initial offer. Failure of
Franchisor to exercise the option afforded by this Section 15.6 shall not
constitute a waiver of any other provision of this Agreement, including all of
the requirements of this Section 15, with respect to a proposed transfer.
          If the consideration, terms, and/or conditions offered by a third
party are such that Franchisor may not reasonably be required to furnish the
same consideration, terms, and/or conditions, then Franchisor may purchase the
interest proposed to be sold for the reasonable equivalent in cash. If the
parties cannot agree within a reasonable time on the reasonable equivalent in
cash of the consideration, terms, and/or conditions offered by the third party,
Franchisor shall designate an independent appraiser to make a binding
determination. The cost of any such appraisal shall be shared equally by
Franchisor and Franchisee. If Franchisor elects to exercise its right under this
Section 15.6, Franchisor shall have the right to set off all amounts due from
Franchisee, and one-half (1/2) of the cost of the appraisal, if any, against any
payment to the seller.
     Death of a Principal. Upon the death of a Principal, the deceased’s
executor, administrator, or other personal representative shall transfer the
deceased’s interest to a third party approved by Franchisor within twelve
(12) months after the death. If no personal representative is designated or
appointed or no probate proceedings are instituted with respect to the
deceased’s estate, then the distributee of such interest must be approved by
Franchisor. If the distributee is not approved by Franchisor, then the
distributee shall transfer the deceased’s interest to a third party approved by
Franchisor within twelve (12) months after the deceased’s death.
     Permanent Disability of Controlling Principal. Upon the permanent
disability of any Principal with a controlling interest in Franchisee,
Franchisor shall have the right to require such interest to be transferred to a
third party in accordance with the conditions described in this Section 15
within six (6) months after notice to Franchisee. “Permanent Disability” shall
mean any physical, emotional, or mental injury, illness, or incapacity that
would prevent a person from performing the obligations set forth in this
Agreement for at least six (6) consecutive months and from which condition
recovery within six (6) consecutive months from the date of determination of
disability is unlikely. Permanent disability

24



--------------------------------------------------------------------------------



 



shall be determined by a licensed practicing physician selected by Franchisor
upon examination of such person or, if such person refuses to be examined, then
such person shall automatically be deemed permanently disabled for the purposes
of this Section 15.8 as of the date of refusal. Franchisor shall pay the cost of
the required examination.
     Notice to Franchisor of Death or Permanent Disability. Upon the death or
permanent disability any Principal of Franchisee, such person or his
representative shall promptly notify Franchisor of such death or claim of
permanent disability. Any transfer upon death or permanent disability shall be
subject to the same terms and conditions as any inter vivos transfer.
     Limited Exceptions. Notwithstanding anything to the contrary in this
Section 15:
          Franchisee shall not be required to pay the transfer fee due under
Section 15.3.10 above, if the transferee: (a) is a spouse, domestic partner,
parent, or direct lineal descendant or sibling of Franchisee or of a Principal
of Franchisee (or more than one of such persons), provided that the transferee
has been involved in, and is knowledgeable regarding, the operations of the
Franchised Restaurant; (b) is a Principal of Franchisee; or (c); is a transferee
under Sections 15.7 or 15.8 above.
          If Franchisee is an individual and seeks to transfer this Agreement to
a corporation, partnership, or limited liability company formed for the
convenience of ownership, the conditions of Sections 15.3.6 (signing a new
franchise agreement), 15.3.7 (upgrading the Franchised Restaurant), and 15.3.10
(transfer fee) shall not apply, and Franchisee may undertake such transfer,
provided that Franchisee owns one hundred percent (100%) of the equity interest
in the transferee entity, and the Franchisee personally guarantees, in a written
guaranty satisfactory to Franchisor, the performance of the obligations of the
Franchisee under the Franchise Agreement.
     Securities Offerings. All materials required for any offering of securities
or partnership interests in Franchisee by federal or state law shall be
submitted to Franchisor by the offeror for review prior to filing with any
government agency; and any materials to be used in any exempt offering shall be
submitted to Franchisor for review prior to their use. No offering shall imply,
by use of the Proprietary Marks or otherwise, that Franchisor is participating
in an underwriting, issuance, or offering of securities of either Franchisee or
Franchisor; and review by Franchisor of any offering shall be limited solely to
the subject of the relationship between Franchisee and Franchisor. At its
option, Franchisor may require the offering materials to contain written
statements or disclaimers prescribed by Franchisor including, but not limited
to, any limitations stated above in this paragraph. Franchisee and the other
participants in the offering must fully indemnify Franchisor in connection with
the offering. For each proposed offering, Franchisee shall reimburse Franchisor
for its actual costs and expenses associated with reviewing the proposed
offering materials, including legal and accounting fees. Franchisee shall give
Franchisor written notice at least sixty (60) days prior to the date of
commencement of any offering or other transaction covered by this Section 15.11.
Any such offering shall be subject to prior written consent of Franchisor and
right of first refusal as provided in Section 15.6.
     No Waiver. The consent of Franchisor to any transfer pursuant to this
Section 15 shall not constitute a waiver of any claims it may have against the
transferring party, nor shall it be a waiver of the right of Franchisor to
demand exact compliance with any of the terms of this Agreement by the
transferor or transferee.
     Bankruptcy. If Franchisee or any person holding any interest (direct or
indirect) in Franchisee becomes a debtor in a proceeding under the U.S.
Bankruptcy Code or any similar law in the U.S. or elsewhere, it is the parties’
understanding and agreement that any transfer of the ownership of Franchisee,
Franchisee’s obligations and/or rights hereunder and/or any material assets of
Franchisee, shall be subject to all of the terms of this Section 15.
     No Transfers in Violation of Law. Notwithstanding anything to the contrary
in this Agreement, no transfer shall be made if the transferee, any of its
affiliates, or the funding sources for either is a person or entity designated
with whom Franchisor, or any of its affiliates, are prohibited by law from
transacting business.
DEFAULT AND TERMINATION
     Automatic Termination. Franchisee shall be in default under this Agreement,
and all rights granted to Franchisee herein shall automatically terminate
without notice to Franchisee, if Franchisee shall become insolvent or make a
general assignment for the benefit of creditors; if a petition in bankruptcy is
filed by Franchisee or such a petition is filed against and not opposed by
Franchisee; if Franchisee is adjudicated a bankrupt or insolvent; if a bill in
equity or other proceeding for the appointment of a receiver of Franchisee or
other custodian for Franchisee’s business or assets is filed and consented to by
Franchisee; if a receiver or other custodian (permanent or temporary) of
Franchisee’s assets or property, or any part thereof, is appointed by any court
of competent jurisdiction; if proceedings for a composition with creditors under
any state or federal law should be instituted by or against Franchisee; if a
final judgment remains unsatisfied or of record for thirty (30) days or longer
(unless supersedeas bond is filed); if Franchisee is dissolved; if execution is
levied against Franchisee’s business or property; if suit to foreclose any lien
or mortgage against the Premises or equipment is

25



--------------------------------------------------------------------------------



 



instituted against Franchisee and not dismissed within thirty (30) days; or if
the real or personal property of the Franchised Restaurant shall be sold after
levy thereupon by any sheriff, marshal, or constable.
     Termination Upon Notice. Franchisee shall be deemed to be in default and
Franchisor may, at its option, terminate this Agreement and all rights granted
hereunder, without affording Franchisee any opportunity to cure the default,
effective immediately upon the provision of notice to Franchisee (in the manner
provided under Section 24 hereof), upon the occurrence of any of the following
events of default:
          If Franchisee fails to complete all pre-opening obligations and to
open the Franchised Restaurant within the time limits as provided in Section 5.2
above;
          If Franchisee or any of its Principals is convicted of a felony, a
crime involving moral turpitude, or any other crime or offense that Franchisor
believes is reasonably likely to have an adverse effect on the System, the
Proprietary Marks, the Products, the goodwill associated therewith, or the
interest of Franchisor therein;
          If a threat or danger to public health or safety results from the
construction, maintenance, or operation of the Franchised Restaurant;
          If Franchisee’s action or inaction, at any time, results in the loss
of the right to possession of the Premises, or forfeiture of the right to do or
transact business in the jurisdiction where the Franchised Restaurant is
located;
          If Franchisee or any Principal purports to transfer any rights or
obligations under this Agreement or any interest to any third party in a manner
that is contrary to the terms of Section 15 hereof;
          If Franchisee knowingly maintains false books or records, or knowingly
submits any false statements or reports to Franchisor;
          If, contrary to the terms of Sections 9 or 10 hereof, Franchisee
discloses or divulges the contents of the Manuals or other confidential
information provided to Franchisee by Franchisor;
          If Franchisee fails to comply with the covenants in Section 18.2 below
or fails to timely obtain execution of the covenants required under Section 18.5
below;
          If Franchisee misuses or makes any unauthorized use of the Proprietary
Marks or any other identifying characteristics of the System, or if Franchisee
otherwise operates the Franchised Restaurant in a manner that materially impairs
the reputation or goodwill associated with the System, Proprietary Marks,
Products, or the rights of Franchisor therein;
          If Franchisee, after curing a default pursuant to Sections 16.3 or
16.4 hereof, commits the same default again, whether or not cured after notice.
          If Franchisee commits three (3) or more defaults under this Agreement
in any twelve (12) month period, whether or not each such default has been cured
after notice (this provision in no way limits Section 16.2.10 above);
          If Franchisee at any time ceases to operate or otherwise abandons the
Franchised Restaurant for a period of three (3) consecutive days unless such
closure is approved in writing by Franchisor, or excused by force majeure.
          If Franchisee breaches any material provision of this Agreement which
breach is not susceptible to cure.
     Notice and Opportunity to Cure — 7 Days. Upon the occurrence of any of the
following events of default, Franchisor may, at its option, terminate this
Agreement by giving written notice of termination (in the manner set forth under
Section 24 hereof) stating the nature of the default to Franchisee at least
seven (7) days prior to the effective date of termination; provided, however,
that Franchisee may avoid termination by immediately initiating a remedy to cure
such default, curing it to the satisfaction of Franchisor, and by promptly
providing proof thereof to Franchisor within the seven (7) day period. If any
such default is not cured within the specified time, or such longer period as
applicable law may require, this Agreement shall terminate without further
notice to Franchisee, effective immediately upon the expiration of the seven (7)
day period or such longer period as applicable law may require.

26



--------------------------------------------------------------------------------



 



          If Franchisee fails, refuses, or neglects promptly to pay any monies
owing to Franchisor or its affiliates when due;
          If Franchisee refuses to permit Franchisor to inspect the Premises, or
the books, records, or accounts of Franchisee upon demand; or
          If Franchisee fails to operate the Franchisor during such days and
hours specified in the Manuals (this provision in no way limits Section 16.2.12.
     Notice and Opportunity to Cure -30 Days. Except as otherwise provided in
Sections 16.1, 16.2 and 16.3 of this Agreement, upon any other default by
Franchisee, Franchisor may terminate this Agreement by giving written notice of
termination (in the manner set forth under Section 24 hereof) stating the nature
of the default to Franchisee at least thirty (30) days prior to the effective
date of termination; provided, however, that Franchisee may avoid termination by
immediately initiating a remedy to cure such default, curing it to the
satisfaction of Franchisor, and by promptly providing proof thereof to
Franchisor within the thirty (30) day period. If any such default is not cured
within the specified time, or such longer period as applicable law may require,
this Agreement shall terminate without further notice to Franchisee, effective
immediately upon the expiration of the thirty (30) day period or such longer
period as applicable law may require.
OBLIGATIONS UPON TERMINATION OR EXPIRATION
     Upon termination or expiration of this Agreement, all rights granted
hereunder to Franchisee shall terminate, and:
     Stop Operating. Franchisee shall immediately cease to operate the
Franchised Restaurant, and shall not thereafter, directly or indirectly,
represent to the public or hold itself out as a present or former operator of
Franchisor in connection with the promotion or operation of any other business.
     Stop Using the System. Franchisee shall immediately and permanently cease
to use, in any manner whatsoever, any confidential methods, procedures, and
techniques associated with the System; the Proprietary Mark “Cosi” and all other
Proprietary Marks and distinctive forms, slogans, signs, symbols, and devices
associated with the System. In particular, Franchisee shall cease to use all
signs, marketing materials, displays, stationery, forms, products, and any other
articles which display the Proprietary Marks.
     Cancel Assumed Names. Franchisee shall take such action as may be necessary
to cancel any assumed name registration or equivalent registration obtained by
Franchisee which contains the mark “Cosi” or any other Proprietary Marks, and
Franchisee shall furnish Franchisor with evidence satisfactory to Franchisor of
compliance with this obligation within five (5) days after termination or
expiration of this Agreement.
     The Premises. If Franchisee leased the Premises, Franchisee shall, at the
option of Franchisor, assign to Franchisor any interest which Franchisee has in
any lease or sublease for the Premises. If Franchisee owns the Premises,
Franchisee shall, at the option of Franchisor, sell or lease the Premises to
Franchisor at the then-current fair market value for, as applicable, the
purchase or lease of the Premises. If the parties cannot agree on fair market
value (for, as applicable, the purchase or lease of the premises) within a
reasonable time, an independent appraiser acceptable to Franchisee shall be
designated by Franchisor, and his determination shall be binding. If Franchisor
elects to exercise any option to lease or purchase herein provided, it shall
have the right to set off all amounts due from Franchisee under this Agreement,
and the costs of the appraisal, if any, against any payment(s) therefore. In the
event Franchisor does not elect to exercise its option to acquire the Premises,
by lease or purchase, Franchisee shall make such modifications or alterations to
the Premises immediately upon termination or expiration of this Agreement as may
be necessary to distinguish the appearance of the Premises from that of Cosi
Restaurants under the System, and shall make such specific additional changes
thereto as Franchisor may reasonably request for that purpose. In the event
Franchisee fails or refuses to comply with the requirements of this
Section 17.4, Franchisor shall have the right to enter upon the Premises,
without being guilty of trespass or any other tort, for the purpose of making or
causing to be made such changes as may be required, at the expense of
Franchisee, which expense Franchisee agrees to pay upon demand. Additionally, if
Franchisor does not elect to exercise the option to acquire the Premises by
lease or purchase, Franchisee shall comply with Section 18.3 below regarding a
Competitive Business (as defined in Section 18.2.3 below).
     Phone Numbers and Directory Listings. In addition, Franchisee shall cease
use of all telephone numbers and any domain names, websites, e-mail addresses,
and any other identifiers, whether or not authorized by Franchisor, used by
Franchisee while operating the Franchised Restaurant, and shall promptly execute
such documents or take such steps necessary to remove reference to the
Franchised Restaurant from all trade or business telephone directories,
including “yellow” and “white” pages, or at Franchisor’s request transfer same
to Franchisor. Franchisee hereby authorizes Franchisor to instruct issuers of
any telephone and internet domain name services, and other providers to transfer
any such telephone numbers, domain names, websites, addresses, and any other
identifiers to Franchisor upon termination of this Agreement, without need for
any further approval from Franchisee. Without limiting the foregoing, if
requested by Franchisor, Franchisee shall provide, during the term or upon
termination of this Agreement, written confirmation of

27



--------------------------------------------------------------------------------



 



Franchisor’s rights under this Section 17.5. Franchisee agrees that it shall
sign such documents and do such things (without cost to Franchisee) that may be
reasonably requested by Franchisor in order to implement this Section 17.5.
     No Use of Proprietary Marks or Trade Dress in other Businesses. Franchisee
agrees, in the event it continues to operate or subsequently begins to operate
any other business, not to use any reproduction, counterfeit, copy, or colorable
imitation of the Proprietary Marks, either in connection with such other
business or the promotion thereof, which, in the sole discretion of Franchisor,
is likely to cause confusion, mistake, or deception, or which, in the sole
discretion of Franchisor, is likely to dilute the rights of Franchisor in and to
the Proprietary Marks. Franchisee further agrees not to utilize any designation
of origin, description, or representation (including but not limited to
reference to Franchisor, the System, or the Proprietary Marks) which, in the
sole discretion of Franchisor, suggests or represents a present or former
association or connection with Franchisor, the System, or the Proprietary Marks.
     Pay Franchisor All Amounts Due. Franchisee shall promptly pay all sums
owing to Franchisor and its affiliates. In the event of termination for any
default of Franchisee, such sums shall include all damages, costs, and expenses,
including reasonable attorneys’ fees, incurred by Franchisor as a result of the
default and termination, which obligation shall give rise to and remain, until
paid-in-full, a lien in favor of Franchisor against any and all of the personal
property, furnishings, equipment, signs, fixtures, and inventory owned by
Franchisee and on the Premises at the time of default.
     Return Manuals and Confidential Information. Franchisee shall, at its own
expense, immediately deliver to Franchisor the Manuals and all other records,
correspondence, and instructions containing confidential information relating to
the operation of the Franchised Restaurant (and any copies thereof, even if such
copies were made in violation of this Agreement), all of which are acknowledged
to be the property of Franchisor.
     Franchisor’s Option to Purchase Certain Assets. Franchisor shall have the
option, to be exercised within thirty (30) days after termination, to purchase
from Franchisee any or all of the furnishings, equipment, signs, fixtures,
supplies, or inventory of Franchisee related to the operation of the Franchised
Restaurant, at the lesser of Franchisee’s cost or fair market value. The cost
for such items shall be determined based upon a five (5) year straight-line
depreciation of original costs. For equipment that is five (5) or more years
old, the parties agree that fair market value shall be deemed to be ten percent
(10%) of the equipment’s original cost. If Franchisor elects to exercise any
option to purchase herein provided, it shall have the right to set off all
amounts due from Franchisee.
     Comply with Covenants. Franchisee and Principals shall comply with the
covenants contained in Section 18.3 of this Agreement.
COVENANTS
     Full Time and Best Efforts. Franchisee covenants that, during the term of
this Agreement, except as otherwise approved in writing by Franchisor,
Franchisee (or, if Franchisee is not an individual, the Designated Principal) or
Franchisee’s fully-trained General Manager shall devote full time and best
efforts to the management and operation of the Franchised Restaurant.
     During the Agreement Term. Franchisee specifically acknowledges that,
pursuant to this Agreement, Franchisee will receive valuable, specialized
training and confidential information, including information regarding the
operational, sales, promotional, and marketing methods and techniques of
Franchisor and the System. Franchisee covenants that during the term of this
Agreement, except as otherwise approved in writing by Franchisor, Franchisee
shall not, either directly or indirectly, for itself, or through, on behalf of,
or in conjunction with any person or legal entity:
          Divert or attempt to divert any present or prospective business or
customer of any Cosi Restaurant to any competitor, by direct or indirect
inducement or otherwise, or do or perform, directly or indirectly, any other act
injurious or prejudicial to the goodwill associated with the Proprietary Marks
and the System;
          Employ or seek to employ any person who is at that time employed by
Franchisor or by any other franchisee of Franchisor, or otherwise encourage such
person to leave his or her employment; or
          Own, maintain, operate, engage in, be employed by, provide any
assistance to, or have any more than a one percent (1%) interest in (as owner or
otherwise) any Competitive Business (as defined below). A “Competitive Business”
shall be consider to be retail food businesses with menu offerings consisting
predominantly of salads, sandwiches, or coffee offered in a fast casual
environment. Furthermore, Franchisee acknowledges and agrees that Franchisee
shall be considered in default under this Agreement and that this Agreement will
be subject to termination as provided in Section 16.2.8 herein, in the event
that a person in the immediate family (including spouse, domestic partner,
parent or child) of Franchisee (or, if Franchisee is other than an individual,
each Principal that is subject to these covenants) engages in a Competitive
Business that would violate this Section 18.2.3 if such person was subject to
the covenants of this Section 18.2.3.

28



--------------------------------------------------------------------------------



 



     After the Agreement and After a Transfer. Franchisee covenants that, except
as otherwise approved in writing by Franchisor, for a continuous uninterrupted
period of two (2) years commencing upon the date of: (a) a transfer permitted
under Section 15 of this Agreement; (b) expiration of this Agreement;
(c) termination of this Agreement (regardless of the cause for termination);
(d) a final order of a duly authorized arbitrator, panel of arbitrators, or a
court of competent jurisdiction (after all appeals have been taken) with respect
to any of the foregoing or with respect to enforcement of this Section 18.3; or
(e) any or all of the foregoing.
          Franchisee shall not either directly or indirectly, for itself, or
through, on behalf of, or in conjunction with any person or legal entity, own,
maintain, operate, engage in, be employed by, provide assistance to, or have any
interest in (as owner or otherwise) any Competitive Business that is, or is
intended to be, located at the Approved Location, within the Territory, within a
radius of seven hundred fifty (750) feet of any other Cosi Restaurant located in
an urban area, or within a radius of one (1) mile of any other Cosi Restaurant
located in an suburban area; provided, however, that this provision shall not
apply to the operation by Franchisee of any business under the System under a
franchise agreement with Franchisor; or
          Franchisee shall not sublease, assign, or sell Franchisee’s interest
in any lease, sublease, or ownership of the Premises or assets of the Franchised
Restaurant to a third party for the operation of a Competitive Business, or
otherwise arrange or assist in arranging for the operation by a third party of a
Competitive Business.
     Exception for Ownership in Public Entities. Sections 18.2.3 and 18.3 shall
not apply to ownership by Franchisee of a less than five percent (5%) beneficial
interest in the outstanding equity securities of any corporation which has
securities registered under the Securities Exchange Act of 1934.
     Personal Covenants. At the request of Franchisor, Franchisee shall obtain
and furnish to Franchisor executed covenants similar in substance to those set
forth in this Section 18 (including covenants applicable upon the termination of
a person’s relationship with Franchisee) and the provisions of Sections 10 and
15 of this Agreement (as modified to apply to an individual) from any or all of
the following persons: (a) the Designated Principal, (b) all managers and other
personnel employed by Franchisee who have received or will receive training
and/or other confidential information; (c) all officers, directors, and
Principals who have or will receive training or access to confidential
information, or who are or may be involved in the management and operation of
the Franchised Restaurant. Every covenant required by this Section 18.5 shall be
in a form approved by Franchisor, including specific identification of
Franchisor as a third-party beneficiary of such covenants with the independent
right to enforce them.
     Covenants as Independent Clauses. The parties agree that each of the
foregoing covenants shall be construed as independent of any other covenant or
provision of this Agreement. If all or any portion of a covenant in this
Section 18 is held unreasonable or unenforceable by a court or agency having
valid jurisdiction in an unappealed final decision to which Franchisor is a
party, Franchisee expressly agrees to be bound by any lesser covenant subsumed
within the terms of such covenant that imposes the maximum duty permitted by
law, as if the resulting covenant were separately stated in and made a part of
this Section 18.
     Franchisor’s Right to Reduce Scope of the Covenants. Franchisee understands
and acknowledges that Franchisor shall have the right, in its sole discretion,
to reduce the scope of any covenant set forth in this Section 18, or any portion
thereof, without Franchisee’s consent, effective immediately upon receipt by
Franchisee of written notice thereof; and Franchisee agrees that it shall comply
forthwith with any covenant as so modified, which shall be fully enforceable
notwithstanding the provisions of Section 25 hereof.
     Covenants Survive Claims. Franchisee expressly agrees that the existence of
any claims it may have against Franchisor, whether or not arising from this
Agreement, shall not constitute a defense to the enforcement by Franchisor of
the covenants in this Section 18; provided, however, any claims Franchisee may
have against Franchisor may be brought in a separate proceeding. Franchisee
agrees to pay all costs and expenses (including reasonable attorneys’ fees)
incurred by Franchisor in connection with the enforcement of this Section 18.
CORPORATE, LIMITED LIABILITY COMPANY, OR PARTNERSHIP FRANCHISEE
     List of Principals. If Franchisee is a corporation, limited liability
company, or partnership, each Principal of Franchisee, and the interest of each
Principal in Franchisee, shall be identified in Exhibit C hereto. Franchisee
shall maintain a list of all Principals and immediately furnish Franchisor with
an update to the information contained in Exhibit C upon any change, which shall
be made only in compliance with Section 15 above.
     Guaranties. Such Principals as Franchisor may request shall execute a
guaranty, indemnification, and acknowledgment of Franchisee’s obligations under
this Agreement in the form attached hereto as Exhibit E. As set forth in
Section 8.3, the Designated Principal shall at all times have at least a ten
percent (10%) interest in Franchisee.

29



--------------------------------------------------------------------------------



 



     Corporations and Limited Liability Companies. If Franchisee is a
corporation or limited liability company, Franchisee shall comply with the
following requirements:
          Franchisee shall be newly organized and its governing documents shall
at all times provide that its activities are confined exclusively to operating
the Franchised Restaurant.
          Franchisee shall, upon request of Franchisor, promptly furnished to
Franchisor copies of Franchisee’s articles of incorporation, bylaws, articles of
organization, operating agreement and/or other governing documents, and any
amendments thereto, including the resolution of the Board of Directors or
members authorizing entry into this Agreement.
          Franchisee shall maintain stop-transfer instructions against the
transfer on its records of any equity securities; and each stock certificate or
issued securities of Franchisee shall conspicuously endorse upon its face a
statement, in a form satisfactory to Franchisor, which references the transfer
restrictions imposed by this Agreement; provided, however, that the requirements
of this Section 18.2.3 shall not apply to a publicly-held corporation.
     Partnerships and Limited Liability Partnerships. If Franchisee or any
successor to or assignee of Franchisee is a partnership or limited liability
partnership, Franchisee shall comply with the following requirements:
          Franchisee shall be newly organized and its partnership agreement
shall at all times provide that its activities are confined exclusively to
operating the Franchised Restaurant.
          Franchise shall furnish Franchisor with a copy of its partnership
agreement as well as such other documents as Franchisor may reasonably request,
and any amendments thereto.
          The partners of the partnership shall not, without the prior written
consent of Franchisor, admit additional general partners, remove a general
partner, or otherwise materially alter the powers of any general partner.
TAXES, PERMITS, AND INDEBTEDNESS
     Taxes. Franchisee shall promptly pay when due all taxes levied or assessed,
including unemployment and sales taxes, and all accounts and other indebtedness
of every kind incurred by Franchisee in the operation of the Franchised
Restaurant. Franchisee shall pay to Franchisor an amount equal to any sales tax,
gross receipts tax, or similar tax (other than income tax) imposed on Franchisor
with respect to any payments to Franchisor required under this Agreement, unless
the tax is credited against income tax otherwise payable by Franchisor.
     Dispute About Taxes. In the event of any bona fide dispute as to
Franchisee’s liability for taxes assessed or other indebtedness, Franchisee may
contest the validity or the amount of the tax or indebtedness in accordance with
procedures of the taxing authority or applicable law, but in no event shall
Franchisee permit a tax sale or seizure by levy or execution or similar writ or
warrant, or attachment by a creditor, to occur against the Premises of the
Franchised Restaurant, or any improvements thereon.
     Compliance with Laws. Franchisee shall comply with all federal, state, and
local laws, rules, and regulations, and shall timely obtain any and all permits,
certificates, or licenses necessary for the full and proper conduct of the
Franchised Restaurant, including licenses to do business, fictitious name
registrations, sales tax permits, and fire clearances.
INDEPENDENT CONTRACTOR AND INDEMNIFICATION
     No Fiduciary Relationship. Franchisee is an independent contractor.
Franchisor and Franchisee are completely separate entities and are not
fiduciaries, partners, joint venturers, or agents of the other in any sense and
neither shall have the power to bind the other. No act or assistance given by
either party to the other pursuant to this Agreement shall be construed to alter
the relationship. Franchisee shall be solely responsible for compliance with all
federal, state, and local laws, rules and regulations, and for Franchisee’s
policies, practices, and decisions relating to the operation of the Franchised
Restaurant.
     Public Notice. During the term of this Agreement, Franchisee shall hold
itself out to the public as an independent contractor operating the Franchised
Restaurant pursuant to a franchise agreement from Franchisor. Franchisee agrees
to take such action as may be necessary to do so, including exhibiting a notice
of that fact in a conspicuous place at the Premises, the content of which
Franchisor reserves the right to specify.
     No Assumption of Liability. Nothing in this Agreement authorizes Franchisee
to make any contract, agreement, warranty, or representation on the behalf of
Franchisor, or to incur any debt or other obligation in the name of Franchisor;

30



--------------------------------------------------------------------------------



 



and Franchisor shall in no event assume liability for, or be deemed liable
hereunder as a result of, any such action; nor shall Franchisor be liable by
reason of any act or omission of Franchisee in its operation of the Franchised
Restaurant or for any claim or judgment arising therefrom against Franchisee or
Franchisor.
     Indemnification. Franchisee shall indemnify and hold Franchisor,
Franchisor’s owners and affiliates, and their respective officers, directors,
and employees (the “Indemnitees”) harmless against any and all causes of action,
claims, losses, costs, expenses, liabilities, litigation, damages or other
expenses (including, but not limited to, settlement costs and attorneys’ fees)
arising directly or indirectly from, as a result of, or in connection with the
operation of the Franchised Restaurant and/or Franchisee’s conduct under this
Agreement (notwithstanding any claims that the Indemnitees are or were
negligent). Franchisee agrees that with respect to any threatened or actual
litigation, proceeding or dispute which could directly or indirectly affect any
of the Indemnitees, the Indemnitees shall have the right, but not the
obligation, in their discretion, to: (i) choose counsel, (ii) direct, manage
and/or control the handling of the matter; and (iii) settle on behalf of the
Indemnitees, and/or Franchisee, any claim against the Indemnitees. All vouchers,
canceled checks, receipts, receipted bills or other evidence of payments for any
such losses, liabilities, costs, damages, charges or expenses of whatsoever
nature incurred by any Indemnitee shall be taken as prima facie evidence of
Franchisee’s obligation hereunder.
APPROVALS AND WAIVERS
     Approval Requests. Whenever this Agreement requires the prior
authorization, approval or consent of Franchisor, Franchisee shall make a timely
written request to Franchisor therefor, and such approval or consent must be
obtained in writing.
     Non-waiver. No failure of Franchisor to exercise any power reserved to it
hereunder, or to insist upon strict compliance by Franchisee with any obligation
or condition hereunder, and no custom or practice of the parties in variance
with the terms hereof, shall constitute a waiver of Franchisor’s right to demand
exact compliance with the terms hereof. Waiver by Franchisor of any particular
default by Franchisee shall not be binding unless in writing and executed by the
party sought to be charged and shall not affect or impair Franchisor’s right
with respect to any subsequent default of the same or of a different nature; nor
shall any delay, waiver, forbearance, or omission of Franchisor to exercise any
power or rights arising out of any breach or default by Franchisee of any of the
terms, provisions, or covenants hereof, affect or impair Franchisor’s rights nor
shall such constitute a waiver by Franchisor of any right hereunder or of the
right to declare any subsequent breach or default. Subsequent acceptance by
Franchisor of any payment(s) due to it hereunder shall not be deemed to be a
waiver by Franchisor of any preceding breach by Franchisee of any terms,
covenants or conditions of this Agreement.
WARRANTIES OF OPERATOR
     Reliance by Franchisor. Franchisor entered into this Agreement in reliance
upon the statements and information submitted to Franchisor by Franchisee in
connection with this Agreement. Franchisee represents and warrants that all such
statements and information submitted by Franchisee in connection with this
Agreement are true, correct and complete in all material respects. Franchisee
agrees to promptly advise Franchisor of any material changes in the information
or statements submitted.
     Compliance with Laws. Franchisee represents and warrants to Franchisor that
neither Franchisee (including, without limitation, any and all of its employees,
directors, officers and other representatives), nor any of its affiliates or the
funding sources for either is a person or entity designated with whom
Franchisor, or any of its affiliates, are prohibited by law from transacting
business.
NOTICES
     Any and all notices required or permitted under this Agreement shall be in
writing and shall be personally delivered, sent by registered mail, or by other
means which affords the sender evidence of delivery, or of rejected delivery, to
the respective parties at the addresses shown on the signature page of this
Agreement, unless and until a different address has been designated by written
notice to the other party. Any notice by a means which affords the sender
evidence of delivery, or rejected delivery, shall be deemed to have been given
at the date and time of receipt or rejected delivery.
ENTIRE AGREEMENT
     This Agreement, the attachments hereto, and the documents referred to
herein constitute the entire Agreement between Franchisor and Franchisee
concerning the subject matter hereof, and supersede any prior agreements, no
other representations having induced Franchisee to execute this Agreement.
Except for those permitted to be made unilaterally by Franchisor hereunder, no
amendment, change, or variance from this Agreement shall be binding on either
party unless mutually agreed to by the parties and executed by their authorized
officers or agents in writing.

31



--------------------------------------------------------------------------------



 



SEVERABILITY AND CONSTRUCTION
     Severable Parts. Except as expressly provided to the contrary herein, each
portion, section, part, term, and/or provision of this Agreement shall be
considered severable; and if, for any reason, any section, part, term, and/or
provision herein is determined to be invalid and contrary to, or in conflict
with, any existing or future law or regulation by a court or agency having valid
jurisdiction, such shall not impair the operation of, or have any other effect
upon, such other portions, sections, parts, terms, and/or provisions of this
Agreement as may remain otherwise intelligible; and the latter shall continue to
be given full force and effect and bind the parties hereto; and said invalid
portions, sections, parts, terms, and/or provisions shall be deemed not to be a
part of this Agreement.
     Terms Surviving this Agreement. Any provision or covenant in this Agreement
which expressly or by its nature imposes obligations beyond the expiration,
termination or assignment of this Agreement (regardless of cause for
termination), or assignment shall survive such expiration, termination.
     No Rights on Third Parties. Except as expressly provided to the contrary
herein, nothing in this Agreement is intended, nor shall be deemed, to confer
upon any person or legal entity other than Franchisee, Franchisor, officers,
directors, shareholders, agents, and employees of Franchisor, and such
successors and assigns of Franchisor as may be contemplated by Section 15
hereof, any rights or remedies under or by reason of this Agreement.
     Full Scope of Terms. Franchisee expressly agrees to be bound by any promise
or covenant imposing the maximum duty permitted by law which is subsumed within
the terms of any provision hereof, as though it were separately articulated in
and made a part of this Agreement, that may result from striking from any of the
provisions hereof any portion or portions which a court or agency having valid
jurisdiction may hold to be unreasonable and unenforceable in an unappealed
final decision to which Franchisor is a party, or from reducing the scope of any
promise or covenant to the extent required to comply with such a court or agency
order.
     Franchisor’s Application of its Rights. Franchisor shall have the right to
operate, develop and change the System in any manner that is not specifically
precluded by this Agreement. Whenever Franchisor has reserved in this Agreement
a right to take or withhold an action, or are deemed to have a right and/or
discretion to take or withhold an action, or to grant or decline to grant
Franchisee a right to take or omit an action, except as otherwise expressly and
specifically provided in this Agreement, Franchisor may make its decision or
exercise its rights, on the basis of the information readily available to
Franchisor, and its judgment of what is in its best interests and/or in the best
interests of the Franchisor’s franchise network, at the time its decision is
made, without regard to whether: (i) other reasonable or even arguably
preferable alternative decisions could have been made by Franchisor; (ii) the
decision or action of Franchisor will promote its financial or other individual
interest; (iii) Franchisor’s decision or the action it take applies differently
to Franchisee and one or more other franchisees or Franchisor’s company-owed
operations; or (iv) Franchisor’s decision or the exercise of its right or
discretion is adverse to Franchisee’s interests. In the absence of an applicable
statute, Franchisor will have no liability to Franchisee for any such decision
or action. Franchisor and Franchisee intend that the exercise of Franchisor
right or discretion will not be subject to limitation or review. If applicable
law implies a covenant of good faith and fair dealing in this Agreement,
Franchisor and Franchisee agree that such covenant shall not imply any rights or
obligations that are inconsistent with a fair construction of the terms of this
Agreement and that this Agreement grants Franchisor the right to make decisions,
take actions and/or refrain from taking actions not inconsistent with
Franchisee’s rights and obligations hereunder.
     Captions Only for Convenience. All captions in this Agreement are intended
solely for the convenience of the parties, and none shall be deemed to affect
the meaning or construction of any provision hereof.
APPLICABLE LAW AND DISPUTE RESOLUTION
     Governing Law. This Agreement takes effect upon its acceptance and
execution by Franchisor, and shall be interpreted and construed under the laws
of the state in which Franchisor has its headquarters at the time the action is
commenced (the “HQ State”); provided, however, that nothing in this Section 27.1
is intended by the parties to subject this Agreement to any franchise or similar
law, rule, or regulation of the HQ State or of any other state to which it would
not otherwise be subject. In the event of any conflict of law, the laws of the
HQ State shall prevail, without regard to, and without giving effect to, the HQ
State’s application of its conflict of law rules.
     Non-Binding Mediation. Before any party may bring an action in court
against the other, the parties must first meet to mediate the dispute (except as
otherwise provided below). Any such mediation shall be non-binding and shall be
conducted by the American Arbitration Association in accordance with its
then-current rules for mediation of commercial disputes. Notwithstanding
anything to the contrary, this Section 27.2 shall not bar either party from
obtaining injunctive relief against threatened conduct that will cause it loss
or damages, under the usual equity rules, including the applicable rules for
obtaining restraining orders and preliminary injunctions, without having to
engage in mediation. Mediation hereunder shall be concluded within forty five
(45) days of Franchisee’s receipt of the notice specifying the designated
mediator or such longer period as may be agreed upon by the parties in writing.
All aspects of the mediation process shall be treated as confidential, shall not
be disclosed to others, and shall not be offered or admissible in any other
proceeding

32



--------------------------------------------------------------------------------



 



or legal action whatever. Franchisor and Franchisee shall each bear its own
costs of mediation, and each shall bear one-half the cost of the mediator or
mediation service.
     Litigation. Any legal action brought by Franchisee against Franchisor in
any forum or court, whether federal or state, shall be brought only within the
HQ State. Any legal action brought by Franchisor against Franchisee in any forum
or court, whether federal or state, may be brought within the HQ State or in the
state in which Franchisee is located. Franchisee hereby waives all questions of
personal jurisdiction or venue for the purpose of carrying out this provision.
     No Rights Exclusive of Other Rights. No right or remedy conferred upon or
reserved to Franchisor or Franchisee by this Agreement is intended to be, nor
shall be deemed, exclusive of any other right or remedy provided herein or
permitted by law or equity, but each shall be cumulative of every other right or
remedy.
     Waiver of Jury Trial. Franchisor and Franchisee irrevocably waive trial by
jury in any action, proceeding, or counterclaim, whether at law or in equity,
brought by either of them against the other. Any and all claims and actions
arising out of or relating to this Agreement, the relationship of Franchisee and
Franchisor, or Franchisee’s operation of the Franchised Restaurant, brought by
either party hereto against the other, whether in mediation, or a legal action,
shall be commenced within two (2) years from the occurrence of the facts giving
rise to such claim or action, or such claim or action shall be barred.
     Waiver of Punitive Damages. Franchisor and Franchisee hereby waive to the
fullest extent permitted by law any right to or claim of any punitive or
exemplary damages against the other.
     Injunctive Relief. Nothing herein contained shall bar the right of
Franchisor to obtain injunctive relief against threatened conduct that will
cause it loss or damages, including violations of the terms of Sections 9, 10,
11, 15, and 18 under the usual equity rules, including the applicable rules for
obtaining restraining orders and preliminary injunctions.
ACKNOWLEDGMENTS
     Franchisee’s Investigation of the Business Possibilities. Franchisee
acknowledges that it has conducted an independent investigation of the business
of operating a Cosi Restaurant, and recognizes that the business venture
contemplated by this Agreement involves business risks and that its success will
be largely dependent upon the ability of Franchisee (or, if Franchisee is a
corporation, partnership or limited liability company, the ability of its
principals) as (an) independent businessperson(s). Franchisor expressly
disclaims the making of, and Franchisee acknowledges that it has not received,
any warranty or guarantee, express or implied, as to the potential volume,
profits, or success of the business venture contemplated by this Agreement.
     Receipt of UFOC and Complete Agreement. Franchisee acknowledges that it
received a complete copy of this Agreement, the attachments hereto, and
agreements relating thereto, if any, at least five (5) business days prior to
the date on which this Agreement was executed. Franchisee further acknowledges
that it received the disclosure document required by the Trade Regulation Rule
of the Federal Trade Commission entitled “Disclosure Requirements and
Prohibitions Concerning Franchising and Business Opportunity Ventures” at least
ten (10) business days prior to the date on which this Agreement was executed or
any payment by Franchisee for the franchise rights granted under this Agreement.
     Franchisee Read the Agreement and Consulted. Franchisee acknowledges that
it has read and understood this Agreement, the attachments hereto, and
agreements relating thereto, if any, and that Franchisor has accorded Franchisee
ample time and opportunity to consult with advisors of Franchisee’s own choosing
about the potential benefits and risks of entering into this Agreement.
     Franchisee’s Responsibility for Operation of Business. Although Franchisor
retains the right to establish and periodically modify System standards, which
Franchisee has agreed to maintain in the operation of the Franchised Restaurant,
Franchisee retains the right and sole responsibility for the day-to-day
management and operation of the Franchised Restaurant and the implementation and
maintenance of system standards at the Franchised Restaurant.
     No Conflicting Obligations. Each party represents and warrants to the
others that there are no other agreements, court orders, or any other legal
obligations that would preclude or in any manner restrict such party from:
(a) negotiating and entering into this Agreement; (b) exercising its rights
under this Agreement; and/or (c) fulfilling its responsibilities under this
Agreement.
     Different Franchise Offerings to Others. Franchisee acknowledges and agrees
that Franchisor may modify the offer of its franchises to other franchisees in
any manner and at any time, which offers and agreements have or may have terms,
conditions, and obligations that may differ from the terms, conditions, and
obligations in this Agreement.

33



--------------------------------------------------------------------------------



 



     Success Depends on Franchisee. Franchisee acknowledges that the success of
the business venture contemplated under this Agreement is speculative and
depends, to a large extent, upon Franchisee’s ability as an independent
businessperson, his/her active participation in the daily affairs of the
business, market conditions, area competition, availability of product, quality
of services provided as well as other factors. Franchisor does not make any
representation or warranty express or implied as to the potential success of the
business venture contemplated hereby.
     No Guarantees. Franchisor expressly disclaims the making of, and Franchisee
acknowledges that it has not received nor relied upon, any warranty or guaranty,
express or implied, as to the revenues, profits or success of the business
venture contemplated by this Agreement.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement in
duplicate on the date first above written.



          COSI, INC.  Franchisor
  By:     Name:   Title:  

Address for Notices:
Cosi, Inc.
1751 Lake Cook Road, 6th Floor
Deerfield, IL 60015
Telephone: (847) 597-8800
Fax: (847) 597-8884
Attn: Department of Franchising
With copy to:
Cosi, Inc.
1751 Lake Cook Road, 6th Floor
Deerfield, IL 60015
Telephone: (847) 597-8800
Fax: (847) 597-8884
Attn: Legal Department

             Franchisee
  By:     Name:     Title:    

Address for Notices:

           
Telephone:
 
Fax:
 
Attn:
 



34



--------------------------------------------------------------------------------



 



COSI, INC.
FRANCHISE AGREEMENT
EXHIBIT A
DATA SHEET

1.   The Approved Location for the Franchised Restaurant shall be
                                                                                                              
(See Section 1.2).   2.   The Territory shall be (subject to the terms of the
Agreement, including but not limited to Section 1.4 of the Agreement) as
follows, and which Territory is reflected on the map attached to this Exhibit A:
(check the appropriate box)

         
 
  o   The Franchised Restaurant is an urban location, and the Territory shall be
the area within a radius of seven hundred fifty (750) feet of the Approved
Location.
 
       
 
  o   The Franchised Restaurant is a suburban location, and the Territory shall
be the area within a radius of one (1) mile of the Approved Location.

3.   Franchise Fee. The initial franchise fee shall be $                    
(See Section 4.1). The initial franchise fee is determined and payable as
follows (check the appropriate set of boxes):

         
 
  o   If this Agreement is the first agreement executed by Franchisee and
Franchisor relating to the Franchised Restaurant (i.e., neither a Site Selection
Agreement or an Area Development Agreement relating to the Franchised Restaurant
was signed):

         
 
  o   $40,000 paid upon execution of this Agreement if Franchisee was not an
existing franchisee under the System prior to executing this Agreement; or
 
       
 
  o   $35,000.00, paid upon execution of this Agreement, if Franchisee was an
existing franchisee under the System prior to executing this Agreement.

         
 
     
                                                                                                    
 
       
 
  o   If Franchisee and Franchisor executed a Site Selection Agreement relating
to the Franchised Restaurant:

         
 
  o   $15,000 was paid as a Site Selection Fee under the Site Selection
Agreement, and $25,000 was paid upon execution of this Agreement if Franchisee
was not an existing franchisee under the System prior to executing this
Agreement; or
 
       
 
  o   $15,000 was paid as a Site Selection Fee under the Site Selection
Agreement, and $20,000 was paid upon execution of this Agreement, if Franchisee
was an existing franchisee under the System prior to executing this Agreement.

         
 
     
                                                                                                    
 
       
 
  o   If this Agreement is executed pursuant to an Area Development Agreement,
and is:
 
       
 
      o       For Franchisee’s first Cosi Restaurant, then $40,000 was paid upon
execution of the Area Development Agreement as part of an area development fee
and such amount is credited as full payment of initial franchise fee.
 
       
 
      o      For Franchisee’s second or later Cosi Restaurant, then $17,500 was
paid as part of an area development fee and such amount is credited towards the
initial franchise fee this Agreement, and $17,500 was paid upon the execution of
this Agreement.

     
Initial:                     
  Date:                     
Franchisee
   
 
   
Initial:                     
  Date:                     
Cosi, Inc.
   

A-1



--------------------------------------------------------------------------------



 



COSI, INC.
FRANCHISE AGREEMENT
EXHIBIT B
ADA CERTIFICATION
     Cosi, Inc. (“Franchisor”) and                                         
(“Franchisee”) are parties to a franchise agreement dated
                                         for the operation of a Cosi Restaurant
at                                          (the “Franchised Restaurant”). In
accordance with Section 5.3 of the Franchise Agreement, Franchisee certifies to
Franchisor that, to the best of Franchisee’s knowledge, the Franchised
Restaurant and its adjacent areas comply with all applicable federal, state and
local accessibility laws, statutes, codes, rules, regulations and standards,
including but not limited to the Americans with Disabilities Act. Franchisee
acknowledges that it is an independent contractor and the requirement of this
certification by Franchisee does not constitute ownership, control, leasing or
operation of the Franchised Restaurant. Franchisee acknowledges that Franchisee
has relied on the information contained in this certification. Furthermore,
Franchisee acknowledge its obligation under this Franchise Agreement to
indemnify Franchisee and the officers, directors, and employees of Franchisee in
connection with any and all claims, losses, costs, expenses, liabilities,
compliance costs, and damages incurred by the indemnified party(ies) as a result
of any matters associated with Franchisee’s compliance with the Americans with
Disabilities Act, as well as the costs, including attorneys’ fees, related to
the same.

            Franchisee       By:       Name:      Title:   

B-1



--------------------------------------------------------------------------------



 



COSI, INC.
FRANCHISE AGREEMENT
EXHIBIT C
LIST OF PRINCIPALS AND DESIGNATED PRINCIPAL
The following identifies all of Franchisee’s Principals (as defined in
Section 6.1 of the Franchise Agreement:

          Name of Principal   Address   Interest (%) with description          
                                                                               
                                                                               
        Total: 100%

FRANCHISEE’S DESIGNATED PRINCIPAL
The following identifies Franchisee’s Designated Principal (as defined in
Section 8.3 of the Franchise Agreement:

              Address, telephone number,   Interest (%) (with Name and Title  
and e-mail address   description) if any
 
       

C-1



--------------------------------------------------------------------------------



 



COSI, INC.
FRANCHISE AGREEMENT
EXHIBIT D
AUTHORIZATION AGREEMENT FOR PREARRANGED PAYMENTS
                                                                                                    
(Name of Person or Legal Entity)
                                                                                                    
(ID Number)
The undersigned depositor (“Depositor”) hereby authorizes Cosi, Inc.
(“Franchisor”) to initiate debit entries and/or credit correction entries to the
undersigned’s checking and/or savings account(s) indicated below and the
depository designated below (“Depository”) (“Bank”) to debit or credit such
account(s) pursuant to Franchisor’s instructions.

      Depository    Branch

          City    State   Zip Code 

      Bank Transit/ABA Number    Account Number

 
This authorization is to remain in full and force and effect until sixty days
after Franchisor has received written notification from Franchisee of its
termination.

          Depositor
      By:         Name:         Title:         Date:        

D-1



--------------------------------------------------------------------------------



 



COSI, INC.
FRANCHISE AGREEMENT
EXHIBIT E
GUARANTEE, INDEMNIFICATION, AND ACKNOWLEDGMENT
     As an inducement to Cosi, Inc. (“Franchisor”) to enter the Cosi, Inc.
Franchise Agreement between Franchisor and                     
                    
                                                            (“Franchisee”),
dated                     , 200   (the “Agreement”), the undersigned, jointly
and severally, hereby unconditionally guarantee to Franchisor and Franchisor’s
successors and assigns that all of Franchisee’s monetary obligations under the
Agreement will be punctually paid and performed and that all monetary
obligations will be punctually paid and performed.
     Upon demand by Franchisor, the undersigned each hereby jointly and
severally agree to immediately make each payment required of Franchisee under
the Agreement and waive any right to require Franchisor to: (a) proceed against
Franchisee for any payment required under the Agreement; (b) proceed against or
exhaust any security from Franchisee; (c) pursue or exhaust any remedy,
including any legal or equitable relief, against Franchisee; or (d) give notice
of demand for payment by Franchisee. Without affecting the obligations of the
undersigned under this Guarantee, Franchisor may, without notice to the
undersigned, extend, modify, or release any indebtedness or obligation of
Franchisee, or settle, adjust, or compromise any claims against Franchisee, and
the undersigned each hereby jointly and severally waive notice of same and agree
to remain and be bound by any and all such amendments and changes to the
Agreement.
     The undersigned each hereby jointly and severally agree to defend,
indemnify and hold Franchisor harmless against any and all losses, damages,
liabilities, costs, and expenses (including, but not limited to, reasonable
attorney’s fees, reasonable costs of financial and other investigation, court
costs, and fees and expenses) resulting from, consisting of, or arising out of
or in connection with any failure by Franchisee to perform any obligation of
Franchisee under the Agreement, any amendment thereto, or any other agreement
executed by Franchisee referred to therein.
     The undersigned each hereby jointly and severally acknowledge and expressly
agree to be individually bound by all of the covenants contained in Sections 11,
15, 17, and 18 of the Agreement, and acknowledge and agree that this Guarantee
does not grant the undersigned any right to use the “Cosi” marks or system
licensed to Franchisee under the Agreement.
     This Guarantee shall terminate upon the termination or expiration of the
Agreement, except that all obligations and liabilities of the undersigned which
arose from events which occurred on or before the effective date of such
termination shall remain in full force and effect until satisfied or discharged
by the undersigned, and all covenants which by their terms continue in force
after the expiration or termination of the Agreement shall remain in force
according to their terms. Upon the death of an individual guarantor, the estate
of such guarantor shall be bound by this Guarantee, but only for defaults and
obligations hereunder existing at the time of death; and the obligations of the
other guarantors will continue in full force and effect.
     Guarantor represents and warrants to Franchisor that neither Guarantor
(including, without limitation, any and all of its employees, directors,
officers and other representatives), nor any of its affiliates or the funding
sources for either is a person or entity designated with whom Franchisor, or any
of its affiliates, are prohibited by law from transacting business.
     Any and all notices required or permitted under this guarantee provision
shall be in writing and shall be personally delivered, in the manner provided
under Section 24 of this Agreement.
     Unless specifically stated otherwise, the terms used in this Guarantee
shall have the same meaning as in the Agreement, and shall be interpreted and
construed in accordance with Section 27 of the Agreement. This Guarantee shall
be interpreted and construed under the laws of the State of Delaware. In the
event of any conflict of law, the laws of the State of Delaware shall prevail
(without regard to, and without giving effect to, the application of Delaware
conflict of law rules).
     IN WITNESS WHEREOF, the undersigned has signed this guarantee provision as
of the date of this Agreement.

            GUARANTOR(S)
               

E-1



--------------------------------------------------------------------------------



 



COSI, INC.
FRANCHISE AGREEMENT
EXHIBIT F — 1
CONFIDENTIALITY AND NON-COMPETE AGREEMENT
FOR FRANCHISEE’S PRINCIPALS AND EXECUTIVES
     THIS NON-DISCLOSURE AND NON-COMPETITION AGREEMENT (“Agreement”) is made
this ___day of ___, 200___, by and between ___(“us” “we” “our” or the
“Franchisee”), and ___, who is a Principal, member, partner, or officer of
Franchisee (“you” or the “Member”).
Introduction
     Cosi, Inc. (the “Franchisor“) and its affiliates developed and own a format
and system (the “System”) for establishing, operating, and licensing fast casual
restaurants that specialize in Franchisor’s signature flatbread, sandwiches,
soups, salads and gourmet coffee beverages. These businesses use Franchisor’s
trade dress, System, and operate under the name “Cosi” and marks (each is
referred to as a “Cosi Restaurant”).
Franchisor and Franchisee have executed a Franchise Agreement (“Franchise
Agreement”) granting Franchisee the right to operate a Cosi Restaurant (the
“Franchised Restaurant”) under the terms and conditions of the Franchise
Agreement.
In connection with your ownership and position with Franchisee, you will be will
be trained by us and/or you will learn of Franchisor’s confidential information
and know-how concerning the methods of operation of a Cosi Restaurant and the
System.
Now, therefore, it is agreed that as a consideration your relationship with
Franchisee and the rights granted to Franchisee under the Franchise Agreement,
you acknowledge and agree that you will comply with all of the following
obligations:
1. Cosi Confidential Information. You agree that you will not, at any time
(whether during or after the term of the Franchise Agreement or the time of your
relationship with Franchisee), communicate or divulge Cosi Confidential
Information to any Person, and that you will not use Cosi Confidential
Information for your own benefit or for the benefit of any other Person.
2. Definitions. As used in this Agreement, the following terms are agreed to
have the following meanings:
     a. The term “Cosi Confidential Information” means any information,
knowledge, or know-how concerning the methods of operation of the Franchised
Restaurant and the System that may you may learn of or that otherwise becomes
known to you during the term of the Franchise Agreement or the time of your
relationship with Franchisee (whether or not Franchisor or we have specifically
designated that information as “confidential”). Cosi Confidential Information
may include, among other things, operational, sales, promotional, marketing, and
administrative methods, procedures, and techniques. However, Cosi Confidential
Information does not include information that you can show came to your
attention before it was disclosed to you by us or Franchisor; and Cosi
Confidential Information also does not include information that, at or after the
time when we or Franchisor disclosed it to you, is a part of the public domain
through no act on your part or through publication or communication by other
Persons who are lawfully entitled to publish or communicate that information.
     b. The term “Person” means any person, persons, partnership, entity,
association, or corporation (other than the Franchisor or Franchisee).
     c. The term “Post-Term Period” means a continuous uninterrupted period of
two years from the date of: (a) a transfer permitted under Section 15 of the
Franchise Agreement; (b) expiration or termination of the Franchise Agreement
(regardless of the cause for termination); (c) termination of your relationship
with Franchisee for any reason; and/or (d) a final order of a court of competent
jurisdiction enforcing of this Agreement.
3. Covenants Not to Compete.
     a. You understand and acknowledge that due to your relationship with us,
you will receive valuable specialized training and access to Cosi Confidential
Information.
     b. You covenant and agree that during the term of the Franchise Agreement,
unless Franchisor gives you prior written approval, you shall not, either
directly or indirectly, for yourself, or through, on behalf of, or in
conjunction with any Person:

  i.   Divert or attempt to divert any current or potential business account or
customer of the Franchised Restaurant (or of any Cosi Restaurant) to any Person,
whether by direct or indirect suggestion, referral, inducement, or otherwise;  
  ii.   Do or perform, directly or indirectly, any act that might injure or be
harmful to the goodwill associated with Franchisor and the System;     iii.  
Employ or seek to employ any individual who is then employed by us, Franchisor,
or employed by any of Franchisor’s franchisees, licensees, developers, or to
otherwise directly or indirectly induce any such individual to leave his or her
employment; and/or     iv.   Directly or indirectly for yourself or on behalf
of, or in conjunction with any Person, own, maintain, operate, engage in, or
have any interest in any business that is the same as or similar to the
Franchised Restaurant.

     c. You covenant and agree that during the term Post-Term Period, unless
Franchisor gives you its prior written approval, you shall not,

 



--------------------------------------------------------------------------------



 



either directly or indirectly, for yourself, or through, on behalf of, or in
conjunction with any Person:

  i.   Own, maintain, operate, engage in, or have any interest in any business
that is the same as or similar to the Franchised Restaurant, if that business is
located (or if it is intended to be located) within the Territory or within a
radius of seven hundred fifty (750) feet of any other Cosi Restaurant located in
an urban area, or within a radius of one (1) mile of any other Cosi Restaurant
located in an suburban area at that time; and/or.     ii.   Employ or seek to
employ any individual who is then employed by us, Franchisor, or employed by any
of Franchisor’s franchisees, licensees, developers, or to otherwise directly or
indirectly induce any such individual to leave his or her employment.

4. Legal and Equitable Remedies. You understand, acknowledge, and agree that if
you do not comply with the requirements of this Agreement, you will cause
irreparable injury to Franchisor, and that:
     a. We will have the right to enforce this Agreement and any of its
provisions by going to a court and obtaining an injunction, specific
performance, or other equitable relief, without prejudice to any other rights
and remedies that we may have for breach of this Agreement;
     b. You will not raise wrongful termination or other defenses to the
enforcement of this Agreement (although you will have the right to raise those
issues in a separate legal action); and
     c. You must reimburse Franchisor for any court costs and reasonable
attorney’s fees that Franchisor incurs as a result of your violation of this
Agreement and having to go to court to seek enforcement.
5. Severability. Each of the provisions of this Agreement may be considered
severable from the others. If a court should find that we or Franchisor may not
enforce a clause in this Agreement as written, but the court would allow us or
Franchisor to enforce that clause in a way that is less burdensome to you, then
you agree that you will comply with the court’s less-restrictive interpretation
of that clause.
6. Delay. No delay or failure by us or Franchisor to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that right or any other right set out in this Agreement.
No waiver of any violation of any terms and provisions of this Agreement shall
be construed as a waiver of any succeeding violation of the same or any other
provision of this Agreement.
7. Third-Party Beneficiary. You acknowledge and agree that Franchisor is an
intended third-party beneficiary of this Agreement with the right to enforce it,
independently or jointly with Franchisee.
     IN WITNESS WHEREOF, Member has read and understands the terms of this
Agreement, and voluntarily signed this Agreement on this                     
day of                                         , 200  .
MEMBER

     
Signature:
   

     
Printed Name:
   

 



--------------------------------------------------------------------------------



 



COSI, INC.
FRANCHISE AGREEMENT
EXHIBIT F — 2
CONFIDENTIALITY AND NON-COMPETE
FOR FRANCHISEE’S EMPLOYEES
     THIS NON-DISCLOSURE AND NON-COMPETITION AGREEMENT (“Agreement”) is made
this ___day of ___, 200___, by and between ___(“us” “we” “our” or the
“Franchisee”), and ___, an employee of Franchisee (“you” or the “Employee”).
Introduction
     Cosi, Inc. (the “Franchisor“) and its affiliates developed and own a format
and system (the “System”) for establishing, operating, and licensing fast casual
restaurants that specialize in Franchisor’s signature flatbread, sandwiches,
soups, salads and gourmet coffee beverages. These businesses use Franchisor’s
trade dress, System, and operate under the name “Cosi” and marks (each is
referred to as a “Cosi Restaurant”).
     Franchisor and Franchisee have executed a Franchise Agreement (“Franchise
Agreement”) granting Franchisee the right to operate a Cosi Restaurant (the
“Franchised Restaurant”) under the terms and conditions of the Franchise
Agreement.
     In connection with starting or continuing your employment with Franchisee,
you will be will be trained by us and you will learn of Franchisor’s
confidential information and know-how concerning the methods of operation of a
Cosi Restaurant and the System.
     Now, therefore, it is agreed that as a consideration of starting or
continuing your employment, as a condition to your employment and the
compensation that we have paid to you (and/or will pay you after today), you
acknowledge and agree that you will comply with all of the following
obligations:
1. Cosi Confidential Information. You agree that you will not, at any time
(whether during or after your time of employment with us), communicate or
divulge Cosi Confidential Information to any Person, and that you will not use
Cosi Confidential Information for your own benefit or for the benefit of any
other Person.
2. Definitions. As used in this Agreement, the following terms are agreed to
have the following meanings:
     a. The term “Cosi Confidential Information” means any information,
knowledge, or know-how concerning the methods of operation of the Franchised
Restaurant and the System that may you may learn of or that otherwise becomes
known to you during the time of your employment with us (whether or not the
Franchisor or we have specifically designated that information as
“confidential”). Cosi Confidential Information may include, among other things,
operational, sales, promotional, marketing, and administrative methods,
procedures, and techniques. However, Cosi Confidential Information does not
include information that you can show came to your attention before it was
disclosed to you by us or Franchisor; and Cosi Confidential Information also
does not include information that, at or after the time when we disclosed it to
you, is a part of the public domain through no act on your part or through
publication or communication by other Persons who are lawfully entitled to
publish or communicate that information.
     b. The term “Person” means any person, persons, partnership, entity,
association, or corporation (other than the Company or Franchisor).
     c. The term “Post-Term Period” means a continuous uninterrupted period of
(check as applicable) # one (1) year if you are a manager or perform managerial
responsibilities, or # six (6) months a non-managerial employee from the date
of: (a) termination of your employment with us for any reason; and/or (b) a
final order of a court of competent jurisdiction enforcing of this Agreement.
3. Covenants Not to Compete.
     a. You understand and acknowledge that due to your employment with us, you
will receive valuable specialized training and access to Cosi Confidential
Information.
     b. You covenant and agree that during the term of your employment, unless
Franchisor gives you its prior written approval, you shall not, either directly
or indirectly, for yourself, or through, on behalf of, or in conjunction with
any Person:

  i.   Divert or attempt to divert any current or potential business account or
customer of the Franchised Restaurant (or of any Cosi Restaurant) to any Person,
whether by direct or indirect suggestion, referral, inducement, or otherwise;  
  ii.   Do or perform, directly or indirectly, any act that might injure or be
harmful to the goodwill associated with Franchisor and the System;     iii.  
Employ or seek to employ any individual who is then employed by us, or employed
by Franchisor or any of Franchisor’s franchisees, licensees, developers, or to
otherwise directly or indirectly induce any such individual to leave his or her
employment; and/or

 



--------------------------------------------------------------------------------



 



  iv.   Directly or indirectly for yourself or on behalf of, or in conjunction
with any Person, own, maintain, operate, engage in, or have any interest in any
business that is the same as or similar to the Franchised Restaurant.

     c. You covenant and agree that during the term Post-Term Period, unless
Franchisor gives you its prior written approval, you shall not, either directly
or indirectly, for yourself, or through, on behalf of, or in conjunction with
any Person:

  i.   Own, maintain, operate, engage in, or have any interest in any business
that is the same as or similar to the Franchised Restaurant, if that business is
located (or if it is intended to be located) within a radius of seven hundred
fifty (750) feet of any other Cosi Restaurant located in an urban area, or
within a radius of one (1) mile of any other Cosi Restaurant located in an
suburban area at that time; and/or;     ii.   Employ or seek to employ any
individual who is then employed by us, Franchisor, or by any of Franchisor’s
franchisees, licensees, developers, or to otherwise directly or indirectly
induce any such individual to leave his or her employment.

4. Legal and Equitable Remedies. You understand, acknowledge, and agree that if
you do not comply with the requirements of this Agreement, you will cause
irreparable injury to Franchisor, and that:
     a. We will have the right to enforce this Agreement and any of its
provisions by going to a court and obtaining an injunction, specific
performance, or other equitable relief, without prejudice to any other rights
and remedies that we may have for breach of this Agreement;
     b. You will not raise wrongful termination or other defenses to the
enforcement of this Agreement (although you will have the right to raise those
issues in a separate legal action); and
     c. You must reimburse Franchisor for any court costs and reasonable
attorney’s fees that Franchisor incurs as a result of your violation of this
Agreement and having to go to court to seek enforcement.
5. Severability. Each of the provisions of this Agreement may be considered
severable from the others. If a court should find that we or Franchisor may not
enforce a clause in this Agreement as written, but the court would allow us or
Franchisor to enforce that clause in a way that is less burdensome to you, then
you agree that you will comply with the court’s less-restrictive interpretation
of that clause.
6. Delay. No delay or failure by us or Franchisor to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that right or any other right set out in this Agreement.
No waiver of any violation of any terms and provisions of this Agreement shall
be construed as a waiver of any succeeding violation of the same or any other
provision of this Agreement.
7. Third-Party Beneficiary. You acknowledge and agree that Franchisor is an
intended third-party beneficiary of this Agreement with the right to enforce it,
independently or jointly with us.
IN WITNESS WHEREOF, Employee has read and understands the terms of this
Agreement, and voluntarily signed this Agreement on this                     
day of                                         , 200___.
EMPLOYEE

     
Signature:
   

     
Printed Name:
   

 